Exhibit 10.1

EXECUTION COPY

 

 

$295,000,000

CREDIT AGREEMENT

among

CARMIKE CINEMAS, INC.,

as Borrower,

The Several Lenders

from Time to Time Parties Hereto,

MACQUARIE CAPITAL (USA) INC.,

as Documentation Agent,

CITIBANK, N.A., as Syndication Agent

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of January 27, 2010

 

 

J.P. MORGAN SECURITIES INC. and CITIGROUP GLOBAL MARKETS INC.

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1. DEFINITIONS

   1

1.1.

  

Defined Terms

   1

1.2.

  

Other Definitional Provisions

   22

SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS

   23

2.1.

  

Term Commitments

   23

2.2.

  

Procedure for Term Loan Borrowing

   23

2.3.

  

Repayment of Term Loans

   24

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

   24

3.1.

  

Revolving Commitments

   24

3.2.

  

Procedure for Revolving Loan Borrowing

   24

3.3.

  

Commitment Fees, etc.

   25

3.4.

  

Termination or Reduction of Revolving Commitments

   25

3.5.

  

L/C Commitment

   25

3.6.

  

Procedure for Issuance of Letter of Credit

   26

3.7.

  

Fees and Other Charges

   26

3.8.

  

L/C Participations

   27

3.9.

  

Reimbursement Obligation of the Borrower

   28

3.10.

  

Obligations Absolute

   28

3.11.

  

Letter of Credit Payments

   28

3.12.

  

Applications

   29

3.13.

  

Extension of Revolving Termination Date

   29

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

   31

4.1.

  

Optional Prepayments

   31

4.2.

  

Mandatory Prepayments and Commitment Reductions

   31

4.3.

  

Conversion and Continuation Options

   32

4.4.

  

Limitations on Eurodollar Tranches

   33

4.5.

  

Interest Rates and Payment Dates

   33

4.6.

  

Computation of Interest and Fees

   33

4.7.

  

Inability to Determine Interest Rate

   34

4.8.

  

Pro Rata Treatment and Payments

   34

4.9.

  

Requirements of Law

   35

4.10.

  

Taxes

   36

4.11.

  

Indemnity

   38

4.12.

  

Change of Lending Office

   38

4.13.

  

Replacement of Lenders

   39

4.14.

  

Evidence of Debt

   39

4.15.

  

Illegality

   39

4.16.

  

Incremental Facility

   40

4.17.

  

Defaulting Lenders

   41

 

-i-



--------------------------------------------------------------------------------

          Page

SECTION 5. REPRESENTATIONS AND WARRANTIES

   43

5.1.

  

Financial Condition

   43

5.2.

  

No Change

   44

5.3.

  

Corporate Existence; Compliance with Law

   44

5.4.

  

Power; Authorization; Enforceable Obligations

   44

5.5.

  

No Legal Bar

   44

5.6.

  

Litigation

   45

5.7.

  

No Default

   45

5.8.

  

Ownership of Property; Liens

   45

5.9.

  

Intellectual Property

   45

5.10.

  

Taxes

   45

5.11.

  

Federal Regulations

   45

5.12.

  

Labor Matters

   46

5.13.

  

ERISA

   46

5.14.

  

Investment Company Act; Other Regulations

   46

5.15.

  

Subsidiaries

   46

5.16.

  

Use of Proceeds

   47

5.17.

  

Environmental Matters

   47

5.18.

  

Accuracy of Information, etc.

   48

5.19.

  

Security Documents

   48

5.20.

  

Solvency

   48

5.21.

  

Regulation H

   48

SECTION 6. CONDITIONS PRECEDENT

   49

6.1.

  

Conditions to Initial Extension of Credit

   49

6.2.

  

Conditions to Each Extension of Credit

   52

SECTION 7. AFFIRMATIVE COVENANTS

   52

7.1.

  

Financial Statements

   52

7.2.

  

Certificates; Other Information

   53

7.3.

  

Payment of Obligations

   54

7.4.

  

Maintenance of Existence; Compliance

   55

7.5.

  

Maintenance of Property; Insurance

   55

7.6.

  

Inspection of Property; Books and Records; Discussions

   55

7.7.

  

Notices

   55

7.8.

  

Environmental Laws

   56

7.9.

  

Interest Rate Protection

   56

7.10.

  

Landlord Consents

   57

7.11.

  

Additional Collateral, etc.

   57

7.12.

  

Further Assurances

   58

7.13.

  

Cash Management

   59

SECTION 8. NEGATIVE COVENANTS

   59

8.1.

  

Financial Condition Covenants

   59

8.2.

  

Indebtedness

   60

8.3.

  

Liens

   62

8.4.

  

Fundamental Changes

   63

 

-ii-



--------------------------------------------------------------------------------

          Page

8.5.

  

Disposition of Property

   64

8.6.

  

Restricted Payments

   64

8.7.

  

Capital Expenditures

   65

8.8.

  

Investments

   65

8.9.

  

Optional Payments and Modifications of Certain Debt Instruments

   66

8.10.

  

Transactions with Affiliates

   66

8.11.

  

Sales and Leasebacks

   66

8.12.

  

Hedge Agreements

   67

8.13.

  

Changes in Fiscal Periods

   67

8.14.

  

Negative Pledge Clauses

   67

8.15.

  

Clauses Restricting Subsidiary Distributions

   67

8.16.

  

Lines of Business

   67

8.17.

  

Leases

   67

8.18.

  

Financing Obligations

   68

SECTION 9. EVENTS OF DEFAULT

   68

SECTION 10. THE AGENTS

   71

10.1.

  

Appointment

   71

10.2.

  

Delegation of Duties

   71

10.3.

  

Exculpatory Provisions

   71

10.4.

  

Reliance by Agents

   71

10.5.

  

Notice of Default

   72

10.6.

  

Non-Reliance on Agents and Other Lenders

   72

10.7.

  

Indemnification

   72

10.8.

  

Agent in Its Individual Capacity

   73

10.9.

  

Successor Administrative Agent

   73

10.10.

  

Agents Generally

   73

10.11.

  

The Lead Arrangers, Syndication Agent and Documentation Agent

   73

SECTION 11. MISCELLANEOUS

   73

11.1.

  

Amendments and Waivers

   73

11.2.

  

Notices and Communications

   75

11.3.

  

No Waiver; Cumulative Remedies

   76

11.4.

  

Survival of Representations and Warranties

   76

11.5.

  

Payment of Expenses and Taxes

   76

11.6.

  

Successors and Assigns; Participations and Assignments

   77

11.7.

  

Adjustments; Set-off

   80

11.8.

  

Counterparts

   81

11.9.

  

Severability

   81

11.10.

  

Integration

   81

11.11.

  

GOVERNING LAW

   81

11.12.

  

Submission To Jurisdiction; Waivers

   81

11.13.

  

Acknowledgments

   82

11.14.

  

Releases of Guarantees and Liens

   82

11.15.

  

Confidentiality

   83

11.16.

  

WAIVERS OF JURY TRIAL

   83

11.17.

  

USA Patriot Act

   83

 

-iii-



--------------------------------------------------------------------------------

ANNEX:

 

A

   Pricing Grid

SCHEDULES:

 

1.1A

   Commitments

1.1B

   Mortgaged Property

5.4

   Consents, Authorizations, Filings and Notices

5.15

   Subsidiaries

5.19(a)

   UCC Filing Jurisdictions

5.19(b)(i)

   Mortgage Filing Jurisdictions

5.19(b)(ii)

   Real Property

8.2(d)

   Existing Indebtedness

8.3(f)

   Existing Liens

8.3(l)

   Existing Investments

EXHIBITS:

 

A

   Form of Assignment and Assumption

B

   Form of Compliance Certificate

C

   Form of Guarantee and Collateral Agreement

D

   Form of Mortgage

E

   Form of Exemption Certificate

F

   Form of Closing Certificate

G-1

   Form of Legal Opinion of King & Spalding LLP

G-2

   Form of Legal Opinion of Lee Champion, General Counsel of the Borrower

H

   Form of Extension Notice

I

   Form of Assumption Agreement

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of January 27, 2010, among CARMIKE CINEMAS, INC., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), J.P. MORGAN SECURITIES INC. and CITIGROUP GLOBAL MARKETS INC., as
joint lead arrangers and joint bookrunners (in such capacity, the “Lead
Arrangers”), MACQUARIE CAPITAL (USA) INC., as documentation agent (in such
capacity, the “Documentation Agent”), CITIBANK, N.A., as syndication agent (in
such capacity, the “Syndication Agent”) and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“Additional Incremental Amount”: at any time, the excess if any, of
(a) $20,000,000 over (b) the aggregate amount of all Incremental Revolving
Commitments established prior to such time pursuant to Section 4.16(b).

“Adjustment Date”: as defined in the Pricing Grid.

“Administrative Agent”: as defined in the recitals to this Agreement.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agents”: the collective reference to the Documentation Agent, the Syndication
Agent, the Lead Arrangers and the Administrative Agent, which term shall
include, for purposes of Section 10 only, the Issuing Lender.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans and (ii) the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: this Credit Agreement.

“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below, subject to Section 4.16(c):

 

      Eurodollar Loans     Base Rate Loans  

Revolving Loans

   4.00 %    3.00 % 

Term Loans (other than Other Term Loans)

   3.50 %    2.50 % 

 



--------------------------------------------------------------------------------

; provided, that, on and after the first Adjustment Date (as defined in the
Pricing Grid) occurring after the Closing Date, the Applicable Margin with
respect to Revolving Loans will be determined pursuant to the Pricing Grid.

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit, in
each case executed by a duly authorized employee or officer of the Borrower.

“Approved Fund”: with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans in the
ordinary course of its business and is managed or advised by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(g) or (h) of Section 8.5, but including any Disposition pursuant to a sale and
leaseback transaction permitted by Section 8.11) that yields gross proceeds to
any Group Member (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value (as determined in good faith by the Borrower) in the case of
other non-cash proceeds) in excess of $1,000,000.

“Assignee”: as defined in Section 11.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit A.

“Assuming Lender”: as defined in Section 3.13.

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) 3.0% and (b) the highest of
(i) Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate in
effect on such day plus 0.50% and (iii) the Eurodollar Rate for a Eurodollar
Loan with a one-month interest period plus 1.0%. For purposes hereof: “Prime
Rate” shall mean the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by the Administrative Agent in connection with extensions of
credit to debtors). Any change in the Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.

“Benefitted Lender”: as defined in Section 11.7(a).

 

2



--------------------------------------------------------------------------------

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble to this Agreement.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”: as defined in Section 5.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements and capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries; provided that
Capital Expenditures shall not include (i) to the extent otherwise included as
Capital Expenditures in such period or any prior period and without duplication
of any previous reimbursement for such expenditure described in this clause (i),
any cash amounts received by the Borrower and its Subsidiaries (including any
offsets and credits against cash amounts owed by the Borrower and its
Subsidiaries) from or on behalf of landlords or lessors during such period
representing reimbursements to the Borrower and its Subsidiaries for leasehold
improvements made to any properties leased by them, (ii) to the extent otherwise
included as Capital Expenditures in such period or any prior period and without
duplication of any previous reimbursement for such expenditure described in this
clause (ii), any cash amounts received by the Borrower and its Subsidiaries
(including any offsets and credits against cash amounts owed by the Borrower and
its Subsidiaries) from or on behalf of vendors during such period representing
reimbursements to the Borrower and its Subsidiaries for improvements made to any
of their properties, provided that the aggregate amount of such cash amounts
excluded pursuant to this clause (ii) during the term of this Agreement shall
not exceed $10,000,000, (iii) to the extent otherwise included in Capital
Expenditures in such period, any Net Cash Proceeds received by the Borrower and
its Subsidiaries in connection with any Recovery Event and applied by them to
acquire, construct or repair fixed or capital assets useful in their respective
businesses pursuant to a Reinvestment Notice or (iv) for the avoidance of doubt,
Financing Obligations or any payments made in respect thereof.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

3



--------------------------------------------------------------------------------

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition or money market funds that (i) comply with the criteria set
forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $5,000,000,000.

“Closing Date”: the date on which the conditions precedent set forth in
Section 6.1 shall have been satisfied or waived, which date is January 27, 2010.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Commitment”: as to any Lender, the sum of the Initial Term Commitment and the
Revolving Commitment of such Lender.

“Commitment Fee Rate”: 0.75% per annum; provided, that on and after the first
Adjustment Date occurring after the Closing Date, the Commitment Fee Rate will
be determined pursuant to the Pricing Grid.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Conduit Lender”: any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld); provided, that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if,

 

4



--------------------------------------------------------------------------------

for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided, further, that
no Conduit Lender shall (a) be entitled to receive any greater amount pursuant
to Section 4.9, 4.10, 4.11 or 11.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated December 2009 and furnished to the Lenders, as supplemented and revised
from time to time in writing and delivered to the Lenders prior to the Closing
Date.

“Consolidated Adjusted Debt”: at any date, the sum of (a) Consolidated Total
Debt at such date plus (b) 8 times Consolidated Rental Expense for the period of
four consecutive fiscal quarters ended at such date plus (c) 8 times any
Consolidated Interest Expense associated with Financing Obligations for the
period of four consecutive fiscal quarters ended at such date.

“Consolidated Adjusted Debt to EBITDAR Ratio”: at any time, the ratio of
(a) Consolidated Adjusted Debt as of the last day of then most recently
completed fiscal quarter to (b) Consolidated EBITDAR for the period of four
consecutive fiscal quarters ended on such last day.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
to the extent otherwise included therein.

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of
(a) provisions for income tax, franchise tax and net worth tax (including all
single business tax expense imposed by state law), (b) Consolidated Interest
Expense, amortization or write off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Loans and Letters of Credit), capitalized interest, the interest
component of any deferred payment obligation, and any interest on Indebtedness
of another Person guaranteed by such Person or secured by a Lien on its assets,
(c) depreciation and amortization expense, (d) amortization of intangibles
(including, but not limited to, goodwill) and organization costs, (e) any
extraordinary charges or losses determined in accordance with GAAP, (f) non-cash
compensation expenses arising from the issuance of stock, options to purchase
stock and stock appreciation rights to the management of the Borrower,
(g) restructuring charges (provided that (i) with respect to each such
restructuring charge the Borrower shall have delivered to the Administrative
Agent an officer’s certificate specifying and quantifying such restructuring
charge and (ii) the aggregate amount of any cash restructuring charges added
pursuant to this clause (g)(ii) shall not exceed (1) $10,000,000 in any period
and (2) $20,000,000 for the period from the Closing Date to the third
anniversary thereof), (h) any non-cash asset impairment charges and other
non-cash charges, non-cash expenses or non-cash losses of the Borrower or any of
its Subsidiaries for such period (excluding any such charge, expense or loss
incurred in the ordinary course of business that constitutes an accrual of or a
reserve for cash charges for any future period), provided, however, that cash
payments made in such period or in any future period in respect of such
restructuring charges, non-cash

 

5



--------------------------------------------------------------------------------

charges, expenses or losses (excluding any such charge, expense or loss incurred
in the ordinary course of business that constitutes an accrual of or a reserve
for cash charges for any future period) shall be subtracted from Consolidated
Net Income in calculating Consolidated EBITDA in the period when such cash
payments are made, (i) transaction fees, costs, and expenses incurred in
connection with any Permitted Acquisitions, offerings of debt or equity
securities, investments, mergers, recapitalizations, option buyouts and asset
sales, in each case to the extent expensed and (j) the amount of any deferred
rent expense and prepaid rent expense recognized during such period, minus, to
the extent included in the statement of such Consolidated Net Income for such
period, the sum of (a) interest income, (b) any extraordinary income or gains
determined in accordance with GAAP, (c) any other non-cash income (excluding
(1) any items that represent the reversal of any accrual of, or cash reserve
for, anticipated cash charges in any prior period that are described in the
parenthetical to clause (h) above and (2) any income attributable to earnings
recognized in respect of any Capital Stock or other non-cash consideration
received by the Borrower or its Subsidiaries in connection with any advertising
sales (other than, for the avoidance of doubt, any non-cash income
resulting from changes in the fair market value of such Capital Stock or other
non-cash consideration)), and (d) the amount of any contingent or percentage
rent expense, all as determined on a consolidated basis. For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the
Consolidated Leverage Ratio, (i) if at any time during such Reference Period the
Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Borrower or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period. Such pro forma calculations of Consolidated EBITDA
in connection with a Material Disposition or Material Acquisition (i) shall take
into account any related incurrence, assumption or repayment of Indebtedness,
and (ii) may include operating and other expense reductions and other
adjustments for such period from any Permitted Acquisition that is being given
pro forma effect; provided, that with respect to each such reduction and
adjustment the Borrower shall have delivered to the Administrative Agent an
officer’s certificate specifying and quantifying such reduction or adjustment
and stating that (x) the actions necessary to achieve such reduction or
adjustment are expected to be taken within 6 months following such Permitted
Acquisition and (y) such reduction or adjustment is expected to be realized
within 12 months following such Permitted Acquisition. As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that (a) constitutes assets comprising all
or substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by the Borrower and its Subsidiaries in excess of $1,000,000;
and “Material Disposition” means any Disposition of property or series of
related Dispositions of property that yields gross proceeds to the Borrower or
any of its Subsidiaries in excess of $1,000,000.

“Consolidated EBITDAR”: for any period, Consolidated EBITDA for such period plus
Consolidated Rental Expense for such period.

“Consolidated Interest Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations , but excluding any
contingent or percentage rent expense) of the Borrower and its Subsidiaries for
such period with respect to all outstanding Indebtedness and Financing
Obligations of the Borrower and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Hedge Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP), less interest income for such period.

 

6



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio”: at any time, the ratio of (a) Consolidated Total
Debt as of the last day of then most recently completed fiscal quarter to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters ended
on such last day.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

“Consolidated Rental Expense”: for any period, the aggregate amount of fixed,
percentage and contingent rentals payable by the Borrower and its Subsidiaries
for such period determined on a consolidated basis in accordance with GAAP with
respect to leases of real property.

“Consolidated Secured Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries that is secured by a Lien on
any asset of the Borrower or its Subsidiaries at such date determined on a
consolidated basis in accordance with GAAP.

“Consolidated Secured Leverage Ratio”: at any time, the ratio of
(a) Consolidated Secured Debt as of the last day of then most recently completed
fiscal quarter to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters ended on such last day.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date determined on a
consolidated basis in accordance with GAAP.

“Consolidated Working Capital”: at any date, Consolidated Current Assets on such
date minus Consolidated Current Liabilities on such date.

“Continuing Directors”: the directors of the Borrower on the Closing Date, after
giving effect to the Acquisition and the other transactions contemplated hereby,
and each other director, if, in each case, such other director’s nomination for
election to the board of directors of the Borrower is recommended by at least a
majority of the then Continuing Directors.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control Agreement”: an agreement, in form and substance reasonably satisfactory
to the Administrative Agent, among the Borrower, the banking institution where
the Borrower maintains its principal concentration deposit account and the
Administrative Agent, with respect to control of all deposits and balances held
in such account.

 

7



--------------------------------------------------------------------------------

“Default”: any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
its Loans or participations in Letters of Credit within three Business Days of
the date required to be funded by it hereunder, (b) has notified the Borrower,
the Administrative Agent, the Issuing Lender or any Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit,
(d) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute,
or (e) (i) is insolvent or has a parent company that is insolvent or (ii) has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Documentation Agent”: as defined in the preamble to this Agreement.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“ECF Percentage”: 75%; provided, that, with respect to each fiscal year of the
Borrower, commencing with the fiscal year ending on December 31, 2010, the ECF
Percentage shall be reduced to (i) 50% if the Consolidated Leverage Ratio as of
the last day of such fiscal year is less than 2.50 to 1.00, (ii) 25% if the
Consolidated Leverage Ratio as of the last day of such fiscal year is not
greater than 2.00 to 1.00 and (iii) 0% if the Consolidated Leverage Ratio as of
the last day of such fiscal year is not greater than 1.50 to 1.00.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

8



--------------------------------------------------------------------------------

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the greater of (a) a rate per annum equal to
2.0% and (b) the rate per annum determined on the basis of the rate for deposits
in Dollars for a period equal to such Interest Period commencing on the first
day of such Interest Period appearing on the Reuters Screen LIBOR01 Page as of
11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period. In the event that such rate does not appear on such page (or
otherwise on such screen), the “Eurodollar Base Rate” shall be determined by
reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Administrative Agent or, in the
absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M.,
New York City time, two Business Days prior to the beginning of such Interest
Period in the interbank eurodollar market where its eurodollar and foreign
currency and exchange operations are then being conducted for delivery on the
first day of such Interest Period for the number of days comprised therein.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

  Eurodollar Base Rate     1.00 - Eurocurrency Reserve Requirements  

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income,
(iii) decreases in Consolidated Working Capital for such fiscal year, and
(iv) the aggregate net amount of non-cash loss on the Disposition of Property by
the Borrower and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income over (b) the sum, without duplication,
of (i) the amount of all non-cash income included in arriving at such
Consolidated Net Income, (ii) the aggregate amount actually paid by the Borrower
and its Subsidiaries in cash during such fiscal year on account of Capital
Expenditures (excluding the principal amount of Indebtedness incurred to finance
such expenditures (but including repayments of any such Indebtedness incurred
during such period or any prior period) and any such expenditures financed with
the proceeds of any Reinvestment Deferred Amount), (iii) the aggregate amount of
all prepayments of Revolving Loans during such fiscal year to the extent
accompanying permanent optional reductions of the Revolving Commitments and all
optional prepayments of

 

9



--------------------------------------------------------------------------------

the Term Loans during such fiscal year, (iv) the aggregate amount of all
regularly scheduled principal payments of Funded Debt (including the Term Loans)
of the Borrower and its Subsidiaries made during such fiscal year (other than in
respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), (v) increases in
Consolidated Working Capital for such fiscal year, (vi) the aggregate net amount
of non-cash gain on the Disposition of Property by the Borrower and its
Subsidiaries during such fiscal year (other than sales of inventory in the
ordinary course of business), to the extent included in arriving at such
Consolidated Net Income, (vii) the aggregate amount of mandatory prepayments
made in respect of Indebtedness during such period as a result of Asset Sales
and Recovery Events, and the aggregate amount of proceeds included in any
Reinvestment Deferred Amounts realized during such period, to the extent such
amounts were included in arriving at Consolidated Net Income, and (viii) the
aggregate amount actually paid by the Borrower and its Subsidiaries in cash
during such fiscal year on account of Permitted Acquisitions (excluding the
principal amount of Indebtedness incurred to finance such Permitted
Acquisitions, other than repayments of any Indebtedness during such period) in
an aggregate amount not to exceed $5,000,000 for any fiscal year, provided that
the Consolidated Leverage Ratio for such fiscal year is equal to or less than
2.75 to 1.00.

“Excess Cash Flow Application Date”: as defined in Section 4.2.

“Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of which either
(a) the pledge of all of the Capital Stock of such Subsidiary as Collateral or
(b) the guaranteeing by such Subsidiary of the Obligations, would, in the good
faith judgment of the Borrower, result in adverse tax consequences to the
Borrower.

“Excluded Indebtedness”: all Indebtedness permitted by clauses (a), (b), (c),
(d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (o) and (p) of Section 8.2.

“Extended Revolving Termination Date”: as defined in Section 3.13.

“Extending Lender”: as defined in Section 3.13.

“Extension Notice Date”: as defined in Section 3.13.

“Facility”: each of (a) the Initial Term Commitments and the Initial Term Loans
made thereunder and any Incremental Term Loans made on the same terms as the
Initial Term Loans (the “Initial Term Facility”), (b) the Revolving Commitments
and the extensions of credit made thereunder (the “Revolving Facility”) and
(c) the Other Term Loans (the “Other Term Facility”).

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Financing Obligations”: all obligations of the Borrower and its Subsidiaries of
the type described as “financing obligations” in the financial statements of the
Borrower described in Section 5.1 or delivered pursuant to Section 7.1.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

10



--------------------------------------------------------------------------------

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.

“Funding Office”: the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit C.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

11



--------------------------------------------------------------------------------

“Hedge Agreements”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedge Agreement.

“Increased Amount Date”: as defined in Section 4.16(a).

“Incremental Amount”: any time, the excess, if any, of (a) $75,000,000 over
(b) the aggregate amount of all Incremental Term Loans made plus all Incremental
Revolving Commitments established prior to such time pursuant to
Section 4.16(a).

“Incremental Assumption Agreement”: an Incremental Assumption Agreement in form
and substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and one or more Incremental Term Lenders
and/or Incremental Revolving Lenders.

“Incremental Revolving Commitment”: the Revolving Commitment of any Lender,
established pursuant to Section 4.16, to make Incremental Revolving Loans to the
Borrower.

“Incremental Revolving Lender”: a Lender with an Incremental Revolving
Commitment or an outstanding Incremental Revolving Loan.

“Incremental Revolving Loans”: the Revolving Loans made by one or more Lenders
to the Borrower pursuant to Section 4.16.

“Incremental Term Lender”: each Lender which holds an Incremental Term Loan.

“Incremental Term Loans”: the term loans made by one or more Lenders to the
Borrower pursuant to Section 4.16.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of such Person’s business which are
current or are no more than 45 days delinquent), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) the liquidation value of all preferred Capital Stock of such Person
redeemable by its terms or at the option of the holder prior to the Term Loan
Maturity Date, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, (j) any earn-out obligations
of such Person in connection with Permitted Acquisitions or permitted
Dispositions of any business, assets or Subsidiary of such Person and (k) for
the purposes of Sections 8.2 and 9(e) only, all obligations of such Person in
respect of Hedge Agreements. The

 

12



--------------------------------------------------------------------------------

Indebtedness of any Person shall (i) include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor, and (ii) for the avoidance of doubt, exclude Financing Obligations.

“Initial Term Commitment”: as to any Lender, the obligation of such Lender, if
any, to make an Initial Term Loan to the Borrower hereunder in a principal
amount not to exceed the amount set forth under the heading “Initial Term
Commitment” under such Lender’s name on Schedule 1.1A, as such amount may be
increased pursuant to Section 4.16(a). The original aggregate amount of the
Initial Term Commitments is $265,000,000.

“Initial Term Lender”: each Lender that has an Initial Term Commitment or that
holds an Initial Term Loan.

“Initial Term Loan”: as defined in Section 2.1.

“Initial Term Percentage”: as to any Initial Term Lender at any time, the
percentage which such Lender’s Initial Term Commitment then constitutes of the
aggregate Initial Term Commitments (or, at any time after the Closing Date, the
percentage which the aggregate principal amount of such Lender’s Initial Term
Loans then outstanding constitutes of the aggregate principal amount of the
Initial Term Loans then outstanding).

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights relating to
intellectual property, whether arising under United States, multinational or
foreign laws or otherwise, including, without limitation, copyrights, copyright
licenses, patents, patent licenses, trademarks, trademark licenses, technology,
know-how and processes, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan (other than any Revolving Loan that is a Base Rate Loan), the
date of any repayment or prepayment made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

13



--------------------------------------------------------------------------------

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date or beyond the Term Loan
Maturity Date, as the case may be;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“Investments”: as defined in Section 8.8.

“Issuing Lender”: JPMorgan Chase Bank or any affiliate thereof in its capacity
as issuer of any Letter of Credit.

“JPMorgan Chase Bank”: JPMorgan Chase Bank, N.A.

“L/C Commitment”: $10,000,000.

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Revolving Commitment Period.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit,
(b) the face amount of any Letter of Credit for which an Application has been
submitted and is pending but that has not yet been issued, and (c) the aggregate
amount of drawings under Letters of Credit that have not then been reimbursed
pursuant to Section 3.9.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

“Lead Arrangers”: as defined in the recitals to this Agreement.

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

“Letters of Credit”: as defined in Section 3.5(a).

“Lien”: any mortgage, pledge, hypothecation, encumbrance, lien (statutory or
other), charge or other security interest or any other security agreement,
assignment, deposit arrangement or preferential arrangement of any kind or
nature whatsoever having the practical effect of the foregoing (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

 

14



--------------------------------------------------------------------------------

“Liquidity”: the sum of (a) cash and Cash Equivalents held by the Borrower and
its Subsidiaries, plus (b) so long as the Borrower is able to satisfy the
conditions to borrowing set forth in clauses (a), (c) and (d) of Section 6.2,
the Available Revolving Commitment.

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, all Letters of Credit and Applications
therefor, the Security Documents, each Incremental Assumption Agreement and the
Notes and any amendment, waiver, supplement or other modification to any of the
foregoing.

“Loan Parties”: each Group Member that is a party to a Loan Document.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property, financial condition or operations of the Borrower and its
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Agents or the Lenders hereunder or thereunder.

“Material Group Member”: the Borrower and each Subsidiary that, during the
period of the most recent four full fiscal quarters of the Borrower for which
financial statements are available, had gross revenues representing more than
one percent (1%) of the total consolidated gross revenues of the Borrower for
such period.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated pursuant to or that could
give rise to liability under any Environmental Law, including asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation.

“Moody’s”: Moody’s Investors Service, Inc., or any successor or assignee of the
business of such company in the business of rating securities.

“Mortgaged Properties”: the real properties listed on Schedule 1.1B, and any
property which becomes subject to a Mortgage in accordance with Section 7.11(b),
as to which the Administrative Agent for the benefit of the Lenders shall be
granted a Lien pursuant to the Mortgages.

“Mortgages”: each of the mortgages, deeds of trust and deeds to secure debt made
by any Loan Party in favor of, or for the benefit of, the Administrative Agent
for the benefit of the Lenders, substantially in the form of Exhibit D (with
such changes thereto as shall be advisable under the law of the jurisdiction in
which such mortgage or deed of trust is to be recorded).

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

“Net Cash Balance”: at any time, the total cash balance of the Borrower and its
Subsidiaries at such time, less their respective outstanding checks and drafts,
wire transfer instructions and similar payment directions that have not, at such
time, cleared the respective accounts of the Borrower and its Subsidiaries.

 

15



--------------------------------------------------------------------------------

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or by the
Disposition of any non-cash consideration received in connection therewith or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of attorneys’ fees, accountants’ fees, investment banking fees, amounts
required to be applied to the repayment of Indebtedness secured by a Lien, or
otherwise required by the terms governing such Indebtedness, expressly permitted
hereunder on any asset that is the subject of such Asset Sale or Recovery Event
(other than any Lien pursuant to a Security Document) and other customary fees
and expenses actually incurred in connection therewith (including, in the case
of Recovery Events, costs and expenses incurred in respect of legal proceedings,
arbitration, mediation and similar proceedings) and net of (x) taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and (y) any reserves for liabilities (fixed or contingent) for
indemnification or purchase price adjustments in connection with any such
transaction until such reserves cease to be reflected in the relevant financial
statement (to the extent not as a result of disbursement) and (b) in connection
with any issuance or sale of Capital Stock, any capital contribution or any
issuance or incurrence of Indebtedness, the cash proceeds received from such
issuance, contribution or incurrence, net of attorneys’ fees, investment banking
fees, accountants’ fees, underwriting discounts and commissions and other
customary fees and expenses actually incurred in connection therewith.

“Non-Excluded Taxes”: as defined in Section 4.10(a).

“Non-Extending Lender”: as defined in Section 3.13.

“Non-Guarantor Subsidiary”: any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.

“Non-U.S. Lender”: as defined in Section 4.10(d).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to any Agent or to any Lender (or, in the case of
Specified Hedge Agreements and Specified Cash Management Agreements, any
Qualified Counterparty), whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, this Agreement, any other Loan Document, the
Letters of Credit, any Specified Hedge Agreement, any Specified Cash Management
Agreement or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to any Agent or to any other Secured Party that are
required to be paid by the Borrower pursuant hereto) or otherwise.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Other Term Loans”: as defined in Section 4.16.

 

16



--------------------------------------------------------------------------------

“Participant”: as defined in Section 11.6(b).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“PPA”: the Pension Protection Act of 2006.

“Permitted Acquisition”: any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Capital
Stock of, or a business line or unit or a division of, any Person; provided,
(i) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;
(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable governmental authorizations; (iii) in the case of the acquisition
of Capital Stock, all of the Capital Stock (except for any such Securities in
the nature of directors’ qualifying shares required pursuant to applicable law)
acquired or otherwise issued by such Person or any newly formed Subsidiary of
the Borrower in connection with such acquisition shall be owned 100% by the
Borrower or a Subsidiary Guarantor thereof, and the Borrower shall have taken,
or caused to be taken, as of the date such Person becomes a Subsidiary of the
Borrower, each of the actions set forth in Sections 7.10 and 7.11, as
applicable; (iv) the Borrower and its Subsidiaries shall be in compliance with
the financial covenants set forth in Section 8.1 on a pro forma basis after
giving effect to such acquisition as if such acquisition had occurred on the
first day of the most recent period of four consecutive fiscal quarters in
respect of which the Consolidated Leverage Ratio has been tested in accordance
with Section 8.1(a) but utilizing the financial covenant levels set forth in
Section 8.1 corresponding to the period of four consecutive fiscal quarters
ending at the conclusion of the fiscal quarter in which such acquisition occurs,
(v) immediately prior to, and after giving effect thereto, the Borrower and its
Subsidiaries shall have minimum Liquidity of $15,000,000, (vi) the Borrower
shall have delivered to the Administrative Agent at least ten (10) Business Days
prior to such proposed acquisition, a Compliance Certificate evidencing
compliance with Section 8.1 as required under clause (iv) above, together with
all relevant financial information with respect to such acquired assets,
including, without limitation, the aggregate consideration for such acquisition,
any other information reasonably required to demonstrate compliance with
Section 8.1 and, in the case of any acquisition with aggregate consideration in
excess of $50,000,000, appropriate revisions to the projections included in the
Confidential Information Memorandum, or, if Projections have been provided
pursuant to Section 7.2(c), appropriate revisions to such Projections, in each
case after giving effect to such acquisition (such revised projections or
Projections to be accompanied by a certificate of a Responsible Officer stating
that such revised projections or Projections are based on estimates, information
and assumptions set forth therein and otherwise believed by such Responsible
Officer to be reasonable at such time (it being recognized that such revised
projections or Projections relate to future events and are not to be viewed as
fact and that actual results during the period covered thereby may differ from
such revised projections or Projections by a material amount)); and (vii) any
Person or assets or division as acquired in accordance herewith shall be in
substantially the same business or lines of business in which the Borrower
and/or its Subsidiaries are engaged, or are permitted to be engaged as provided
herein, as of the time of such acquisition.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan (other than a
Multiemployer Plan) that is subject to Title IV of ERISA or Section 412 of the
Code or Section 302 of ERISA and in respect of which the Borrower or any
Commonly Controlled Entity is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

 

17



--------------------------------------------------------------------------------

“Pricing Grid”: the pricing grid attached hereto as Annex A.

“Prohibited Transaction”: as defined in Section 406 of ERISA and
Section 4975(f)(3) of the Code.

“Projections”: as defined in Section 7.2(c).

“Properties”: as defined in Section 5.17(a).

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Qualified Counterparty”: with respect to any Specified Hedge Agreement or
Specified Cash Management Agreement, any counterparty thereto that, at the time
such Specified Hedge Agreement or Specified Cash Management Agreement was
entered into, was a Lender, an Affiliate of a Lender, an Agent or an Affiliate
of an Agent; provided that, in the event a counterparty to a Specified Hedge
Agreement or Specified Cash Management Agreement at the time such Specified
Hedge Agreement or Specified Cash Management Agreement was entered into was a
Qualified Counterparty, such counterparty shall constitute a Qualified
Counterparty hereunder and under the other Loan Documents.

“Ratings”: at any time, the corporate credit ratings of the Borrower assigned by
Moody’s and S&P at such time.

“Recovery Event”: any settlement of or payment in respect of any property,
casualty or title insurance claim or any condemnation proceeding relating to any
asset of any Group Member.

“Reference Date”: as defined in the term “Restricted Payment Amount”.

“Register”: as defined in Section 11.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.9 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans or reduce the Revolving
Commitments pursuant to Section 4.2(b) as a result of the delivery of a
Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire, construct or repair fixed or capital assets useful in
its business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire, construct or repair fixed
or capital assets useful in the Borrower’s business.

 

18



--------------------------------------------------------------------------------

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
and (b) the date on which the Borrower shall have determined not to, or shall
have otherwise ceased to, acquire, construct or repair fixed or capital assets
useful in the Borrower’s business with all or any portion of the relevant
Reinvestment Deferred Amount.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer or controller of the Borrower, but in any event, with respect to
financial matters, the chief financial officer or controller of the Borrower.

“Restricted Payments”: as defined in Section 8.6.

“Restricted Payment Amount”: at any time of determination (the “Reference
Date”), an amount equal to (a) the sum of, without duplication:

(i) an amount (which amount shall not be less than zero) equal to (x) the
cumulative amount of Excess Cash Flow for all fiscal years completed after the
Closing Date and prior to the Reference Date minus (y) the portion of such
Excess Cash Flow that has been (or will be) applied after the Closing Date and
on or prior to the Reference Date to the prepayment of the Term Loans or the
reduction of the Revolving Commitments in accordance with Section 4.2(c); and

(ii) the amount of Net Cash Proceeds in connection with any capital
contributions or other equity issuances of Capital Stock (other than preferred
shares that (x) are redeemable for cash or convertible into debt securities of
the Borrower or any Subsidiary, in either case at the option of the holder of
such preferred shares exercisable on or before the date that is ten years after
the date of issuance of such preferred shares or (y) are mandatorily redeemable
for cash or mandatorily convertible into debt securities of the Borrower or any
Subsidiary, in either case on or before the date that is ten years after the
date of issuance of such preferred shares) of the Borrower (other than any
capital contribution or other equity issuances to the extent utilized in
connection with other transactions permitted hereunder on or prior to the
Reference Date) received by the Borrower during the period from and including
the Business Day immediately following the Closing Date through and including
the Reference Date;

 

19



--------------------------------------------------------------------------------

minus (b) the aggregate amount of all Restricted Payments made by the Borrower
pursuant to Section 8.6(b) after the Closing Date and on or prior to the
Reference Date.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans (including, if applicable, Incremental Revolving Loans)
and participate in Letters of Credit in an aggregate principal and/or face
amount not to exceed the amount set forth under the heading “Revolving
Commitment” under such Lender’s name on Schedule 1.1A or in the Assignment and
Assumption pursuant to which such Lender became a party hereto, as the same may
be increased pursuant to Section 4.16 or otherwise changed from time to time
pursuant to the terms hereof. The original amount of the Total Revolving
Commitments is $30,000,000.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding and (b) such Lender’s Revolving
Percentage of the L/C Obligations at such time.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans (including Incremental Revolving Commitments and Incremental
Revolving Loans).

“Revolving Loans”: as defined in Section 3.1(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding).

“Revolving Termination Date”: January 27, 2013, subject (as to any Revolving
Lender) to any extension thereof pursuant to Section 3.13.

“S&P”: Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., or any
successor or assignee of the business of such division in the business of rating
securities.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”: the collective reference to the Lenders, the Agents, the
Qualified Counterparties and the Issuing Lender.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages, the Control Agreement and all other security documents
hereafter delivered to the Administrative Agent granting a Lien on any property
of any Person to secure the obligations and liabilities of any Loan Party under
any Loan Document.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person,

 

20



--------------------------------------------------------------------------------

contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim”, (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (iii) “assets” shall include, in the case of any Group Member,
all rights and claims for contribution, subrogation and indemnification against
any other Group Member.

“Specified Change of Control”: a “Change of Control” (or any other defined term
having a similar purpose) as defined in any agreement governing any Indebtedness
of the Borrower or its Subsidiaries having an aggregate outstanding principal
amount in excess of $10,000,000.

“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
(a) entered into by (i) the Borrower or any of its Subsidiaries and (ii) any
Qualified Counterparty, as counterparty and (b) that has been designated by such
Qualified Counterparty and the Borrower, by notice to the Administrative Agent,
as a Specified Cash Management Agreement provided, that any release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall not require the consent of holders of obligations under Specified Cash
Management Agreements. The designation of any agreement as a Specified Cash
Management Agreement shall not create in favor of any Qualified Counterparty
that is a party thereto any rights in connection with the management or release
of any Collateral or of the obligations of any Guarantor under the Guarantee and
Collateral Agreement except as provided in Section 11.14.

“Specified Hedge Agreement”: any Hedge Agreement (a) entered into by (i) the
Borrower or any of its Subsidiaries and (ii) any Qualified Counterparty, as
counterparty and (b) that has been designated by such Qualified Counterparty and
the Borrower, by notice to the Administrative Agent, as a Specified Hedge
Agreement provided, that any release of Collateral or Guarantors effected in the
manner permitted by this Agreement shall not require the consent of holders of
obligations under Specified Hedge Agreements. The designation of any Hedge
Agreement as a Specified Hedge Agreement shall not create in favor of any
Qualified Counterparty that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Guarantor
under the Guarantee and Collateral Agreement except as provided in
Section 11.14.

“Subordinated Debt”: any Indebtedness that is subordinated in right of payment
to the Obligations (including, without limitation, any Indebtedness incurred
pursuant to Section 8.2(n)).

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

21



--------------------------------------------------------------------------------

“Subsidiary Guarantor”: each Subsidiary of the Borrower other than (i) any
Excluded Foreign Subsidiary or (ii) any non-Wholly Owned Subsidiary that is
prohibited from becoming a Subsidiary Guarantor by the terms of any Requirement
of Law (including any duties owed thereunder) binding on or applicable to such
non-Wholly Owned Subsidiary or the holders of its Capital Stock.

“Syndication Agent”: as defined in the preamble to this Agreement.

“Syndication Date”: the date on which the Lead Arrangers declare the syndication
of the Facilities to be complete (such period not to exceed 60 days after the
Closing Date) and the entities selected in such syndication process become
parties to this Agreement.

“Term Lenders”: the collective reference to the Initial Term Lenders and the
Incremental Term Lenders.

“Term Loan Maturity Date”: January 27, 2016.

“Term Loans”: the collective reference to the Initial Term Loans and the
Incremental Term Loans.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

“United States”: the United States of America.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

“Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

1.2. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,

 

22



--------------------------------------------------------------------------------

“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any applicable restrictions
hereunder).

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP; provided that, if
either the Borrower notifies the Administrative Agent that such Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any Subsidiary at “fair value”, as
defined therein.

SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS

2.1. Term Commitments. Subject to the terms and conditions hereof, each Initial
Term Lender severally agrees to make a term loan (an “Initial Term Loan”) to the
Borrower on the Closing Date in an amount equal to the Initial Term Commitment
of such Lender. The Initial Term Loans may from time to time be Eurodollar Loans
or Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 4.3.

2.2. Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, one Business Day
prior to the anticipated Closing Date) requesting that the Initial Term Lenders
make the Initial Term Loans on the Closing Date and specifying the amount to be
borrowed. The Initial Term Loans made on the Closing Date shall initially be
Base Rate Loans and, unless otherwise agreed by the Administrative Agent in its
sole discretion, no Initial Term Loan may be converted into or continued as a
Eurodollar Loan having an Interest Period in excess of one month prior to the
Syndication Date. Upon receipt of such notice the Administrative Agent shall
promptly notify each Initial Term Lender thereof. Not later than 12:00 Noon,
New York City time, on the Closing Date each Initial Term Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available

 

23



--------------------------------------------------------------------------------

funds equal to the Initial Term Loan to be made by such Lender. The
Administrative Agent shall promptly make available to the Borrower on the
Closing Date, by wire transfer of immediately available funds to a bank account
designated in writing by the Borrower, the aggregate of the amounts made
available to the Administrative Agent by the Initial Term Lenders in immediately
available funds.

2.3. Repayment of Term Loans. (a) The principal amount of the Initial Term Loans
of each Initial Term Lender shall be repayable in 24 consecutive installments
(each due on the last day of each calendar quarter), commencing on March 31,
2010, each of which shall be in an amount equal to such Lender’s Initial Term
Percentage multiplied by (i) in the case of the first 23 such installments,
$662,500 and (ii) in the case of the final installment (which shall be due on
the Term Loan Maturity Date), $249,762,500.

(b) In the event that any Incremental Term Loans are made on an Increased Amount
Date, the Borrower shall repay such Incremental Term Loans on the dates and in
the amounts set forth in the Incremental Assumption Agreement, provided that all
Incremental Term Loans shall mature on the Term Loan Maturity Date.

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

3.1. Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (such loans,
together with any Incremental Revolving Loans, the “Revolving Loans”) to the
Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which, when added to such
Lender’s Revolving Percentage of the L/C Obligations then outstanding, does not
exceed the amount of such Lender’s Revolving Commitment. During the Revolving
Commitment Period the Borrower may use the Revolving Commitments by borrowing,
prepaying and reborrowing the Revolving Loans in whole or in part, all in
accordance with the terms and conditions hereof. The Revolving Loans may from
time to time be Eurodollar Loans or Base Rate Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with
Sections 3.2 and 4.3.

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

3.2. Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to
12:00 Noon, New York City time, (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one Business Day prior
to the requested Borrowing Date, in the case of Base Rate Loans) (provided that
any such notice of a borrowing of Base Rate Loans to finance payments required
to be made pursuant to Section 3.3 may be given not later than 10:00 A.M.,
New York City time, on the date of the proposed borrowing), specifying (i) the
amount and Type of Revolving Loans to be borrowed, (ii) the requested Borrowing
Date and (iii) in the case of Eurodollar Loans, the respective amounts of each
such Type of Loan and the respective lengths of the initial Interest Period
therefor. Any Revolving Loans made on the Closing Date shall initially be Base
Rate Loans and, unless otherwise agreed by the Administrative Agent in its sole
discretion, no Revolving Loan may be made as, converted into or continued as a
Eurodollar Loan having an Interest Period in excess of one month prior to the
Syndication Date. Each borrowing under the Revolving Commitments shall be in an
amount equal to (x) in the case of Base Rate Loans, $1,000,000 or a whole
multiple of $250,000 in excess thereof (or, if the then aggregate Available
Revolving Commitments are less than $1,000,000, such lesser amount) and (y) in
the case of Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; provided, that borrowings of Base Rate Loans pursuant to

 

24



--------------------------------------------------------------------------------

Section 3.9 shall not be subject to the foregoing minimum amounts. Upon receipt
of any such notice from the Borrower, the Administrative Agent shall promptly
notify each Revolving Lender thereof. Each Revolving Lender will make the amount
of its pro rata share of each borrowing available to the Administrative Agent
for the account of the Borrower at the Funding Office prior to 12:00 Noon,
New York City time, on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower by the Administrative Agent on the Borrowing
Date, by wire transfer of immediately available funds to a bank account
designated by the Borrower in writing, the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders in immediately
available funds. Not more than $15,000,000 of Revolving Loans shall be made on
the Closing Date.

3.3. Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee for the period
from and including the Closing Date to the last day of the Revolving Commitment
Period, computed at the Commitment Fee Rate on the average daily amount of the
Available Revolving Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on the last day of each March,
June, September and December and on the Revolving Termination Date, commencing
on the first of such dates to occur after the date hereof.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

3.4. Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans made on the effective date
thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments. Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect.

3.5. L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section 3.8(a), agrees to issue letters of credit (“Letters of Credit”) for
the account of the Borrower on any Business Day during the Revolving Commitment
Period in such form as may be approved from time to time by the Issuing Lender;
provided that the Issuing Lender shall have no obligation to issue any Letter of
Credit if, after giving effect to such issuance, (i) the L/C Obligations would
exceed the L/C Commitment or (ii) the aggregate amount of the Available
Revolving Commitments would be less than zero. Each Letter of Credit shall
(i) be denominated in Dollars, (ii) have a face amount of at least $100,000
(unless otherwise agreed by the Issuing Lender) and (iii) expire no later than
the earlier of (x) the first anniversary of its date of issuance and (y) the
date that is five Business Days prior to the Revolving Termination Date;
provided that any Letter of Credit with a term not greater than one-year may
provide for the renewal thereof for additional periods in accordance with
Section 3.5(b).

(b) The Issuing Lender shall send a request for approval of renewal of any
renewable Letter of Credit to the Administrative Agent no later than the earlier
of (a) thirty days prior to the anniversary date of the date of the issuance of
such Letter of Credit and (b) thirty days prior to any non-renewal notice date
set forth in such Letter of Credit. If the Administrative Agent confirms that
such renewal would not, after giving effect to such renewal, cause the Available
Revolving Commitments to be less than zero (such

 

25



--------------------------------------------------------------------------------

confirmation to be delivered by the Administrative Agent to the Issuing Lender
not less than twenty (20) days prior to (x) the anniversary date of the date of
issuance of such Letter of Credit (in the event that Issuing Lender sent to the
Administrative Agent the applicable request for confirmation pursuant to clause
(a) of the immediately preceding sentence) or (y) the non-renewal notice date
set forth in such Letter of Credit (in the event that the Issuing Lender sent to
the Administrative Agent the applicable request for approval pursuant to clause
(b) of the immediately preceding sentence). Notwithstanding the foregoing, in no
event shall the term of any such renewed Letter of Credit extend beyond the date
that is five Business Days prior to the Revolving Termination Date.

(c) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

(d) Notwithstanding anything to the contrary contained herein, no Letter of
Credit may expire after January 27, 2013 if, after giving effect thereto, the
aggregate Revolving Commitments of the Extending Lenders (including any Assuming
Lenders) for the period following January 27, 2013 would be less than the
available amount of the Letters of Credit expiring after January 27, 2013.

3.6. Procedure for Issuance of Letter of Credit. (a) The Borrower may from time
to time request that the Issuing Lender issue a Letter of Credit by delivering
to the Administrative Agent at its address for notices specified herein an
Application therefor. Upon receipt of any Application, the Administrative Agent
will notify the Issuing Lender of the amount, the beneficiary and the requested
expiration of the requested Letter of Credit, and upon receipt of confirmation
from the Administrative Agent that after giving effect to the requested
issuance, the Available Revolving Commitments would not be less than zero, the
Issuing Lender will process such Application (in each case to be completed to
the satisfaction of the Issuing Lender, and accompanied by such other
certificates, documents and other papers and information as the Issuing Lender
may reasonably request) and any certificate, document or other papers and
information delivered to it in connection therewith in accordance with its
customary procedures.

(b) Following the receipt of an Application as to which confirmation has been
received by the Issuing Lender in accordance with Section 3.6(a), the Issuing
Lender shall cause the Letter of Credit to be issued: (i) if such Application is
received by the Issuing Lender at or prior to 3:00 P.M., New York City time, on
a Business Day, on the next succeeding Business Day, or (ii) if such Application
is received by the Issuing Lender after 3:00 P.M., New York City time, on a
Business Day, no later than the second Business Day following such Business Day,
such date of issuance, in either case, the “Issuing Date”. The original of such
Letter of Credit may be issued to the beneficiary thereof or as otherwise may be
agreed to by the Issuing Lender and the Borrower. The Issuing Lender shall
within one Business Day of the issuance of a Letter of Credit furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

(c) The Issuing Lender will send weekly and monthly reports prepared by the
Issuing Lender to the Administrative Agent promptly after such reports become
available.

3.7. Fees and Other Charges. (a) The Borrower will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility, shared
ratably among the Revolving Lenders and payable quarterly in arrears on each L/C
Fee Payment Date after the Issuance Date. In addition, the Borrower shall pay to
the Issuing Lender for its own account a fronting fee on the undrawn and
unexpired amount of each Letter of Credit equal to 0.30% per annum, payable
quarterly in arrears on each L/C Fee Payment Date after the Issuance Date.

 

26



--------------------------------------------------------------------------------

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit. The Issuing
Lender will provide the Administrative Agent a copy of the Letter of Credit
fees, charges and expenses charged by the Issuing Lender by facsimile on or
about the 10th Business Day of each month.

3.8. L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
cause Letters of Credit to be issued hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lender, on the terms and conditions set forth below, for such L/C Participant’s
own account and risk an undivided interest equal to such L/C Participant’s
Revolving Percentage in the Issuing Lender’s obligations and rights under and in
respect of each Letter of Credit issued hereunder and the amount of each draft
paid by the Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with the Issuing Lender that, if a draft is paid under any
Letter of Credit for which the Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such L/C Participant
shall pay to the Administrative Agent, for the account of the Issuing Lender,
upon demand of the Issuing Lender an amount equal to such L/C Participant’s
Revolving Percentage of the amount of such draft, or any part thereof, that is
not so reimbursed. The Administrative Agent shall promptly forward such amounts
to the Issuing Lender.

(b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of the Issuing Lender pursuant to
Section 3.8(a) in respect of any unreimbursed portion of any payment made by the
Issuing Lender under any Letter of Credit is paid to the Administrative Agent
for the account of the Issuing Lender within three Business Days after the date
such payment is due, such L/C Participant shall pay to the Administrative Agent
for the account of the Issuing Lender on demand an amount equal to the product
of (i) such amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. If any such amount required to
be paid by any L/C Participant pursuant to Section 3.8(a) is not made available
to the Administrative Agent for the account of the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum then applicable to Base Rate Loans under the Revolving Facility.
A certificate of the Issuing Lender submitted to any L/C Participant with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.8(a), the Administrative Agent or the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise, including proceeds of collateral
applied thereto by the Issuing Lender), or any payment of interest on account
thereof, the Administrative Agent or the Issuing Lender, as the case may be,
will distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by Administrative
Agent or the Issuing Lender, as the case may be, shall be required to be
returned by the Administrative Agent or the Issuing Lender, such L/C Participant
shall return to the Administrative Agent for the account of the Issuing Lender
the portion thereof previously distributed by the Administrative Agent or the
Issuing Lender, as the case may be, to it.

 

27



--------------------------------------------------------------------------------

3.9. Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
the Issuing Lender on the Business Day next succeeding the Business Day on which
the Issuing Lender notifies the Borrower of the date and amount of a draft
presented under any Letter of Credit and paid by the Issuing Lender for the
amount of (a) such draft so paid and (b) any taxes, fees, charges or other costs
or expenses incurred by the Issuing Lender in connection with such payment. Each
such payment shall be made to the Issuing Lender at its address for notices
referred to herein in Dollars and in immediately available funds. Interest shall
be payable on any such amounts from the date on which the relevant draft is paid
until payment in full at the rate set forth in (i) until the Business Day next
succeeding the date of the relevant notice, Section 4.5(b) and (ii) thereafter,
Section 4.5(c). Each drawing under any Letter of Credit shall (unless an event
of the type described in clause (i) or (ii) of Section 9(f) shall have occurred
and be continuing with respect to the Borrower, in which case the procedures
specified in Section 3.8 for funding by L/C Participants shall apply) constitute
a request by the Borrower to the Administrative Agent for a borrowing pursuant
to Section 3.2 of Base Rate Loans in the amount of such drawing. The Borrowing
Date with respect to such borrowing shall be the first date on which a borrowing
of Revolving Loans could be made, pursuant to Section 3.2, if the Administrative
Agent had received a notice of such borrowing at the time the Administrative
Agent receives notice from the Issuing Lender of such drawing under such Letter
of Credit.

3.10. Obligations Absolute. The Borrower’s obligations under Section 3.9 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for (except to the extent found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Issuing Lender),
and the Borrower’s Reimbursement Obligations under Section 3.9 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon without responsibility for further investigation and
regardless of any notice or information to the contrary, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct and in accordance with the standards
of care specified in the Uniform Commercial Code of the State of New York, shall
be binding on the Borrower and shall not result in any liability of the Issuing
Lender to the Borrower.

3.11. Letter of Credit Payments. (a) If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

 

28



--------------------------------------------------------------------------------

(b) Promptly following presentment to the Issuing Lender by the beneficiary of
any Letter of Credit (a) with respect to which the face amount of the Letter of
Credit would be exceeded after giving effect to any draw thereunder or (b) that
has expired (each, a “Credit Risk Discrepancy”), the Issuing Lender shall send
notice of such Credit Risk Discrepancy to the Administrative Agent. No Letter of
Credit with respect to which a Credit Risk Discrepancy exists (or would exist
upon the Issuing Lender honoring such Letter of Credit) shall be honored unless
such Credit Risk Discrepancy has been waived in writing by each of the Borrower
and the Administrative Agent. If waived, the Administrative Agent shall provide
notice of such written waiver to the Issuing Lender not later than two Business
Days after the Issuing Lender provides notice to the Administrative Agent of
such Credit Risk Discrepancy.

3.12. Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.

3.13. Extension of Revolving Termination Date. (a) Subject to the requirements
of Section 3.13(d) (including, without limitation, the requirement that
Revolving Lenders having more than 66-2/3% of the Revolving Commitments shall
consent), at least 45 days prior to the Revolving Termination Date, the
Borrower, by written notice to the Administrative Agent (the date of any such
notice, an “Extension Notice Date”), may request an extension of the Revolving
Termination Date to a date specified by the Borrower (the “Extended Revolving
Termination Date”), provided that (i) the Extended Revolving Termination Date in
each case is no later than the date that is three months prior to the Term Loan
Maturity Date and (ii) no more than three (3) extensions may be effected
pursuant to this Section 3.13. The Administrative Agent shall promptly notify
each Revolving Lender of each such request, and each Revolving Lender shall in
turn, in its sole discretion, not later than 10 Business Days after the
Extension Notice Date, notify the Borrower and the Administrative Agent in
writing as to whether such Lender will consent to such extension, such notice to
be in substantially the form of Exhibit H hereto. If any Revolving Lender shall
fail to notify the Administrative Agent and the Borrower in writing of its
consent to any such request for extension of the Revolving Termination Date
within 10 Business Days after the Extension Notice Date, such Revolving Lender
shall be deemed to be a Non-Extending Lender with respect to such request. The
Administrative Agent shall notify the Borrower promptly of the decision of the
Revolving Lenders regarding any such request for an extension of the Revolving
Termination Date.

(b) If all the Revolving Lenders consent in writing to any request for an
extension of the Revolving Termination Date in accordance with Section 3.13(a),
the Revolving Termination Date shall, effective as of the date that is 30 days
after the Extension Notice Date (such effective date, the “Extension Date”), be
extended to the Extended Revolving Termination Date; provided that on the
Extension Date, the applicable conditions set forth in Section 6 shall have been
satisfied. If fewer than all of the Revolving Lenders consent in writing to any
such request in accordance with Section 3.13(a), the Revolving Termination Date
shall, subject to Section 3.13(d) (including, without limitation, the
requirement that Revolving Lenders having more than 66-2/3% of the Revolving
Commitments shall have consented) and effective as at the Extension Date, be
extended only as to those Revolving Lenders that so consented (each an
“Extending Lender”) but shall not be extended as to any other Revolving Lender
(each a “Non-Extending Lender”). To the extent that the Revolving Termination
Date is not extended as to any Revolving Lender pursuant to this Section 3.13
and the Revolving Commitment of such Revolving Lender is not assumed in
accordance with Section 3.13(c) on or prior to the Extension Date, the Revolving
Commitment of such Non-Extending Lender shall automatically terminate on the
Revolving Termination Date then applicable to it, unless such Non-Extending
Lender shall otherwise subsequently agree to extend its Revolving Commitment to
the Extended Revolving Termination Date, in whole on the Revolving Termination
Date without any further notice or other action by the Borrower, such Revolving
Lender or any other Person; provided that such Non-Extending Lender’s rights
under

 

29



--------------------------------------------------------------------------------

Sections 4.9, 4.10 and 11.5, and its obligations under Section 10.7, shall
survive the Revolving Termination Date for such Revolving Lender as to matters
occurring prior to such date. It is understood and agreed that no Revolving
Lender shall have any obligation whatsoever to agree to any request made by the
Borrower for any requested extension of the Revolving Termination Date.

(c) If fewer than all of the Revolving Lenders consent to any request for an
extension of the Revolving Termination Date pursuant to Section 3.13(a), the
Administrative Agent shall promptly notify the Extending Lenders, and each
Extending Lender may, in its sole discretion, give written notice to the
Administrative Agent not later than 10 days prior to the Extension Date of the
amount of the Non-Extending Lenders’ Revolving Commitments that it is willing to
assume. If one or more Extending Lenders notify the Administrative Agent that
they are willing to assume one or more Revolving Commitments in an aggregate
amount that exceeds the Revolving Commitments of the Non-Extending Lenders, such
Revolving Commitments shall be allocated among such Extending Lenders in such
amounts as are agreed between the Borrower and the Administrative Agent. If
after giving effect to the assignments of Revolving Commitments described above
there remain any Revolving Commitments of Non-Extending Lenders, the Borrower
may arrange for one or more Extending Lenders or other Assignees that agree to
an extension of the Revolving Termination Date (each such Extending Lender
pursuant to the immediately preceding sentence or this sentence and each such
Assignee, an “Assuming Lender”) to assume, effective as of the Extension Date,
any remaining Non-Extending Lenders’ Revolving Commitments and all of the
obligations of such Non-Extending Lenders under this Agreement thereafter
arising relating to such Revolving Commitments, without recourse to or warranty
by, or expense to, such Non-Extending Lenders; provided, however, that the
amount of the Revolving Commitment of any such Assuming Lender as a result of
such substitution shall in no event be less than $5,000,000 (or such lesser
amount as the Borrower and the Administrative Agent shall agree). The
assumptions provided for in this Section 3.13(c) shall be subject to the
conditions that:

(i) the Assuming Lenders shall have paid (or, in the case of any interest or
fees, if it has been so agreed, the Borrower shall have paid) to the
Non-Extending Lenders (A) the aggregate principal amount of, and any interest
and fees accrued and unpaid to the Extension Date on, the outstanding Revolving
Loans, if any, of the Non-Extending Lenders under the respective portions of
their Revolving Commitments being assumed;

(ii) all additional costs, reimbursements, expense reimbursements and
indemnities then due and payable to the Non-Extending Lenders under this
Agreement in respect of such portions of their Revolving Commitments shall have
been paid by the Borrower; and

(iii) with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 11.6(b) for such assignment shall have
been paid by the Assuming Lender (or, if it has been so agreed, by the
Borrower);

provided further that a Non-Extending Lender’s rights under Sections 4.9, 4.10
and 11.5, and its obligations under Section 10.7, shall survive any such
assumption as to matters occurring prior to the date of substitution. On or
prior to the Extension Date, (A) each Assuming Lender that is an Assignee but
not an Extending Lender shall have delivered to the Borrower and the
Administrative Agent an assumption agreement in substantially the form of
Exhibit I (each an “Assumption Agreement”) and (B) any Extending Lender assuming
any Revolving Commitments shall have delivered confirmation in writing
satisfactory to the Borrower and the Administrative Agent as to the increase in
the amount of its Revolving Commitment. Upon the payment or prepayment of all
amounts referred to above, the Assuming Lenders, as of the Extension Date, will
be substituted for the Non-Extending Lenders under this Agreement to the extent
of their assumed Revolving Commitments and shall be Lenders for all purposes of
this Agreement, without any further acknowledgment by or the consent of the
other Lenders, and the obligations of the Non-Extending Lenders to such extent
hereunder shall, by the provisions hereof, be released and discharged.

 

30



--------------------------------------------------------------------------------

(d) If the Revolving Lenders (including Assignees who are Assuming Lenders)
having more than 66-2/3% of the Revolving Commitments (after giving effect to
any assumptions pursuant to Section 3.13(c)) consent in writing to a requested
extension (whether by execution or delivery of an Assumption Agreement or
otherwise) on or prior to the Extension Date, the Administrative Agent shall so
notify the Borrower, and, upon satisfaction of the applicable conditions set
forth in Section 6.2, the Revolving Termination Date shall be extended to the
Extended Revolving Termination Date as described in Section 3.13(a) for each
Extending Lender and each Assuming Lender, and all references in this Agreement
to the “Revolving Termination Date” shall, with respect to each Extending Lender
and each Assuming Lender, refer to the Extended Revolving Termination Date.
Promptly following the Extension Date, the Administrative Agent shall notify the
Lenders (including, without limitation, each Assuming Lender) of the extension
of the Revolving Termination Date and shall thereupon record in the Register the
relevant information with respect to each Assuming Lender.

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

4.1. Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than
12:00 Noon, New York City time, (x) three Business Days prior thereto, in the
case of Eurodollar Loans and (y) one Business Day prior thereto, in the case of
Base Rate Loans, which notice shall specify the date and amount of prepayment
and whether the prepayment is of Eurodollar Loans or Base Rate Loans; provided,
that if a Eurodollar Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 4.11. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are Base Rate Loans) accrued interest to such date on the
amount prepaid. Partial prepayments of Term Loans and Revolving Loans shall be
in an aggregate principal amount of $1,000,000 or a whole multiple of $250,000
in excess thereof.

4.2. Mandatory Prepayments and Commitment Reductions. (a) If any Indebtedness
shall be issued or incurred by any Group Member (other than Excluded
Indebtedness), an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied on the date of such issuance or incurrence toward the prepayment of the
Term Loans and the reduction of the Revolving Commitments as set forth in
Section 4.2(d).

(b) (i) If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale (other than pursuant to any sale and leaseback transaction
consummated pursuant to Section 8.11) or Recovery Event then, unless a
Reinvestment Notice shall be delivered in respect thereof, 100% of such Net Cash
Proceeds shall be applied on such date toward the prepayment of the Term Loans
and the reduction of the Revolving Commitments as set forth in Section 4.2(d);
provided, that, notwithstanding the foregoing, (x) the aggregate Net Cash
Proceeds of Asset Sales and Recovery Events that may be excluded from the
foregoing requirement pursuant to a Reinvestment Notice shall not exceed
$10,000,000 in any fiscal year of the Borrower and (y) on each Reinvestment
Prepayment Date, an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event shall be applied toward the
prepayment of the Term Loans and the reduction of the Revolving Commitments as
set forth in Section 4.2(d), and (ii) if on any date any Group Member shall
receive Net Cash Proceeds from any Asset Sale in connection with any sale and
leaseback transaction consummated pursuant to Section 8.11, then 100% of such
Net Cash Proceeds shall be applied on such date toward the prepayment of the
Term Loans and the reduction of the Revolving Commitments as set forth in
Section 4.2(d).

 

31



--------------------------------------------------------------------------------

(c) If, for any fiscal year of the Borrower commencing with the fiscal year
ending on December 31, 2010, there shall be Excess Cash Flow, the Borrower
shall, on the relevant Excess Cash Flow Application Date, apply the ECF
Percentage of such Excess Cash Flow toward the prepayment of the Term Loans and
the reduction of the Revolving Commitments as set forth in Section 4.2(d). Each
such prepayment and commitment reduction shall be made on a date (an “Excess
Cash Flow Application Date”) no later than five Business Days after the earlier
of (i) the date on which the financial statements of the Borrower referred to in
Section 7.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Lenders and (ii) the date such
financial statements are actually delivered.

(d) Amounts to be applied in connection with prepayments and Commitment
reductions made pursuant to Section 4.2 shall be applied, first, to the
prepayment of the Term Loans ratably between the Initial Term Loans and the
Incremental Term Loans based on the outstanding principal amounts thereof at
such time and, second, to reduce permanently the Revolving Commitments. Any such
reduction of the Revolving Commitments shall be accompanied by prepayment of the
Revolving Loans to the extent, if any, that the Total Revolving Extensions of
Credit exceed the amount of the Total Revolving Commitments as so reduced,
provided that if the aggregate principal amount of Revolving Loans then
outstanding is less than the amount of such excess (because L/C Obligations
constitute a portion thereof), the Borrower shall, to the extent of the balance
of such excess, replace outstanding Letters of Credit and/or deposit an amount
equal to such excess in cash in a cash collateral account established with the
Administrative Agent for the benefit of the Lenders on terms and conditions
satisfactory to the Administrative Agent. The application of any prepayment
pursuant to Section 4.2 shall be made, first, to Base Rate Loans and, second, to
Eurodollar Loans. Each prepayment of the Loans under Section 4.2 (except in the
case of Revolving Loans that are Base Rate Loans) shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.

4.3. Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 A.M., New York City time, on the third Business Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefor), provided that no Base Rate Loan under a
particular Facility may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing and the Administrative Agent or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such conversions. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan under a particular Facility may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations, and provided, further,
that if the Borrower shall fail to give any required notice as

 

32



--------------------------------------------------------------------------------

described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
Base Rate Loans on the last day of such then expiring Interest Period. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.

4.4. Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $5,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than ten
Eurodollar Tranches shall be outstanding at any one time prior to any increase
pursuant to Section 4.16, and no more than twelve Eurodollar Tranches shall be
outstanding at any one time thereafter.

4.5. Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2% or (y) in the case of Reimbursement Obligations, the rate applicable to Base
Rate Loans under the Revolving Facility plus 2%, and (ii) if all or a portion of
any interest payable on any Loan or Reimbursement Obligation or any commitment
fee or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to Base Rate
Loans under the relevant Facility plus 2% (or, in the case of any such other
amounts that do not relate to a particular Facility, the rate then applicable to
Base Rate Loans under the Revolving Facility plus 2%), in each case, with
respect to clauses (i) and (ii) above, from the date of such non-payment until
such amount is paid in full (as well after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

4.6. Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to Base Rate Loans the rate of interest on
which is calculated on the basis of the Prime Rate, the interest thereon shall
be calculated on the basis of a 365- (or 366-, as the case may be) day year for
the actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 4.5(a).

 

33



--------------------------------------------------------------------------------

4.7. Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then-current
Interest Period, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans under the relevant Facility
shall be made or continued as such, nor shall the Borrower have the right to
convert Loans under the relevant Facility to Eurodollar Loans.

4.8. Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Commitments of the Lenders shall be made pro rata
according to the respective Initial Term Percentages or Revolving Percentages,
as the case may be, of the relevant Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders. The amount of each principal prepayment of the Term Loans shall be
applied to reduce the then remaining installments of the Initial Term Loans and
the Incremental Term Loans, as the case may be, pro rata based upon the then
remaining principal amount thereof. Amounts prepaid on account of the Term Loans
may not be reborrowed.

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to each
relevant Lender promptly upon receipt in like funds as received, net of any
amounts owing by such Lender pursuant to Section 10.7. If any payment hereunder
(other than payments on the Eurodollar Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next

 

34



--------------------------------------------------------------------------------

succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to Base Rate Loans under
the relevant Facility, on demand, from the Borrower. Nothing in this paragraph
shall be deemed to limit the rights of the Borrower against any such Lender.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

(g) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 3.8(a), 4.8(e), 4.8(f) or 10.7, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision of this
Agreement), apply any amounts thereafter received by the Administrative Agent or
the Issuing Lender for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

4.9. Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect

 

35



--------------------------------------------------------------------------------

thereof (except for Non-Excluded Taxes covered by Section 4.10 and changes in
the rate of tax on the overall net income of such Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.

(c) A certificate setting forth in reasonable detail any additional amounts
payable pursuant to this Section submitted by any Lender to the Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error. Notwithstanding anything to the contrary in this Section, the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

4.10. Taxes. (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on any Agent or any Lender as a result of a present or former connection between
such Agent or such Lender and the jurisdiction of the Governmental Authority
imposing such tax or any political subdivision or taxing authority thereof or
therein (other than any such connection arising solely from

 

36



--------------------------------------------------------------------------------

such Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document). If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes
are required to be withheld from any amounts payable to any Agent or any Lender
hereunder, the amounts so payable to such Agent or such Lender shall be
increased to the extent necessary to yield to such Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) or (e) of this Section or (ii) that are
United States withholding taxes imposed on amounts payable to such Lender at the
time such Lender becomes a party to this Agreement, except to the extent that
such Lender’s assignor (if any) was entitled, at the time of assignment, to
receive additional amounts from the Borrower with respect to such Non-Excluded
Taxes pursuant to this paragraph.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Agent or Lender, as
the case may be, a certified copy of an original official receipt received by
the Borrower showing payment thereof. If the Borrower fails to pay any
Non-Excluded Taxes or Other Taxes when due to the appropriate taxing authority
or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, the Borrower shall indemnify the Agents and the
Lenders for any incremental taxes, interest or penalties that may become payable
by any Agent or any Lender as a result of any such failure.

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit E and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law

 

37



--------------------------------------------------------------------------------

as will permit such payments to be made without withholding or at a reduced
rate, provided that such Lender is legally entitled to complete, execute and
deliver such documentation and in such Lender’s judgment such completion,
execution or submission would not materially prejudice the legal position of
such Lender.

(f) If any Agent or any Lender determines, in its sole discretion, that it has
received a refund of any Non-Excluded Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 4.10, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 4.10 with respect to
the Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of such Agent or
such Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent or such Lender in the event such Agent or such Lender
is required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require any Agent or any Lender to make available its
tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

(g) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

4.11. Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense that such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable Eurodollar Rate for
such Loans provided for herein over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

4.12. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 4.9 or 4.10(a) with respect to
such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 4.9
or 4.10(a).

 

38



--------------------------------------------------------------------------------

4.13. Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section 4.9
or 4.10(a), (b) is a Non-Consenting Lender (as defined in Section 11.1) or
(c) becomes a Defaulting Lender hereunder, with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 4.12 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 4.9 or 4.10(a),
(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to, or accrued for the benefit of, such replaced Lender on
or prior to the date of replacement, (v) the Borrower shall be liable to such
replaced Lender under Section 4.11 if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (vi) the replacement financial institution, if not already a
Lender, shall be reasonably satisfactory to the Administrative Agent and, in the
case of any replacement Revolving Lender, the Issuing Lender, (vii) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 11.6 (provided that the Borrower shall be obligated to pay
the registration and processing fee referred to therein), (viii) until such time
as such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 4.9 or 4.10(a), as the case may
be, and (ix) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

4.14. Evidence of Debt. (a) Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing indebtedness of the Borrower to
such Lender resulting from each Loan of such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

(b) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 11.6(b)(iv), and a subaccount therein for each
Lender, in which shall be recorded (i) the amount of each Loan made hereunder
and any Note evidencing such Loan, the Type of such Loan and each Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) both the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 4.14(a) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

4.15. Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 4.11.

 

39



--------------------------------------------------------------------------------

4.16. Incremental Facility.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request Incremental Term Loans and/or Incremental Revolving Commitments in
an aggregate amount not to exceed the Incremental Amount from one or more
Incremental Term Lenders and/or Incremental Revolving Lenders (which may include
any existing Lender) willing to provide such Incremental Term Loans and/or
Incremental Revolving Loans, as the case may be, in their own discretion;
provided, that each Incremental Term Lender and/or Incremental Revolving Lender,
if not already a Lender hereunder, shall be subject to the approval of the
Administrative Agent and, in the case of Incremental Revolving Lenders only, the
Issuing Lender (which approval shall, in either case, not be unreasonably
withheld). Such notice shall set forth (i) the amount of the Incremental Term
Loans and/or Incremental Revolving Commitments being requested (which shall be
(1) with respect to Incremental Term Loans, in minimum increments of
$25,000,000, (2) with respect to Incremental Revolving Commitments, in minimum
increments of $5,000,000 or (3) equal to the remaining Incremental Amount),
(ii) the date on which such Incremental Term Loans are requested to be made
and/or Incremental Revolving Commitments are requested to become effective (the
“Increased Amount Date”), (iii) whether such Incremental Term Loans, if any, are
to be term loans on the same terms as the Initial Term Loans or term loans with
terms different from the outstanding Term Loans (“Other Term Loans”), (iv) the
use of proceeds for such Incremental Term Loan and (v) pro forma financial
statements demonstrating compliance on a pro forma basis with the financial
covenants set forth in Section 8.1 and the requirement set forth in
Section 4.16(d)(iv) after giving effect to such Incremental Term Loan and/or
Incremental Revolving Commitments and the Loans to be made thereunder and the
application of the proceeds therefrom (including by giving pro forma effect to
any Permitted Acquisition financed thereby) as if made and applied on the date
of the most-recent financial statements of the Borrower delivered pursuant to
Section 7.1.

(b) In addition to any Incremental Revolving Commitments that may be requested
pursuant to Section 4.16(a), the Borrower may, by written notice to the
Administrative Agent from time to time, request Incremental Revolving
Commitments in an aggregate amount not to exceed the Additional Incremental
Amount from one or more Incremental Revolving Lenders (which may include any
existing Revolving Lender) willing to provide such Incremental Revolving Loans
in their own discretion; provided, that each Incremental Revolving Lender, if
not already a Lender hereunder, shall be subject to the approval of the
Administrative Agent and the Issuing Lender (which approval shall, in either
case, not be unreasonably withheld). Such notice shall set forth (i) the amount
of the Incremental Revolving Commitments being requested, which shall be in
minimum increments of $5,000,000 or equal to the remaining Additional
Incremental Amount), (ii) the Increased Amount Date and (iii) pro forma
financial statements demonstrating compliance on a pro forma basis with the
financial covenants set forth in Section 8.1 after giving effect to such
Incremental Revolving Commitments and the Loans to be made thereunder and the
application of the proceeds therefrom (including by giving pro forma effect to
any Permitted Acquisition financed thereby) as if made and applied on the date
of the most-recent financial statements of the Borrower delivered pursuant to
Section 7.1.

(c) The Borrower and each Incremental Term Lender and/or Incremental Revolving
Lender shall execute and deliver to the Administrative Agent an Incremental
Assumption Agreement and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Incremental Term Loans of such
Incremental Term Lender and/or Incremental Revolving Commitment of such
Incremental Revolving Lender. Each Incremental Assumption Agreement shall
specify the terms of the Incremental Term Loans to be made thereunder; provided,
that, without the prior written consent of the Required Lenders, (i) the final
maturity date of any Other Term Loans shall be no earlier than the Term Loan
Maturity Date, (ii) the average life to maturity of any Other Term Loans shall
be no shorter than the average life to maturity of the Initial Term Loans,
(iii) no proceeds of the Incremental Term Loans and/or any Loans made on the
closing date of any Incremental Revolving Commitments shall be used to make any
Restricted Payment and (iv) the terms of any such Incremental Term Loans and/or
Incremental Revolving Commitments shall

 

40



--------------------------------------------------------------------------------

be no less favorable or restrictive in any material respect as to the Borrower
or any of its Subsidiaries than the terms of the corresponding portion of the
Facilities and provided, further, that if the total yield (including the
interest rate margin, fees, any OID (as defined below) and/or interest rate
floors) in respect of any Other Term Loan exceeds the total yield for the
Initial Term Loans by more than  1/4 of 1% (it being understood that any such
increase may take the form of original issue discount (“OID”), with OID being
equated to the interest rates in a manner determined by the Administrative Agent
based on an assumed four-year life to maturity), the Applicable Margin for the
Initial Term Loans shall be increased so that the total yield in respect of such
Other Term Loan (giving effect to any OID issued in connection with such Other
Term Loan) is no more than  1/4 of 1% higher than the total yield for the
Initial Term Loans. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Incremental Assumption Agreement. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental Term
Loans and/or Incremental Revolving Commitments evidenced thereby. Any such
deemed amendment may be memorialized in writing by the Administrative Agent with
the Borrower’s consent (not to be unreasonably withheld) and furnished to the
other parties hereto.

(d) Notwithstanding the foregoing, no Incremental Term Loan may be made and no
Incremental Revolving Commitment shall become effective under this Section 4.16
unless (i) on the date on which such Loan is made or of such effectiveness, the
conditions set forth in Section 6.2 shall be satisfied and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Responsible Officer of the Borrower, (ii) the Administrative Agent
shall have received legal opinions, board resolutions and other closing
certificates and documentation as required by the relevant Incremental
Assumption Agreement and consistent with those delivered on the Closing Date
under Section 6.1 and such additional documents and filings (including
amendments to the Mortgages and other Security Documents and title endorsement
bring downs) as the Administrative Agent may reasonably require to assure that
the Incremental Term Loans and/or Incremental Revolving Loans are secured by the
Collateral ratably with the existing Term Loans and Revolving Loans, (iii) the
Borrower and its Subsidiaries would be in compliance with the financial
covenants set forth in Section 8.1 on a pro forma basis after giving effect to
such Incremental Term Loans and/or Incremental Revolving Commitments and the
Loans to be made thereunder and the application of the proceeds therefrom as if
made and applied on such date and (iv) the Consolidated Secured Leverage Ratio
does not exceed 3.75 to 1.00 on a pro forma basis after giving effect to such
Incremental Term Loans and/or Incremental Revolving Commitments and the Loans to
be made thereunder and the application of the proceeds therefrom as if made and
applied on such date; provided that the foregoing clause (iv) shall not apply to
Incremental Revolving Commitments established pursuant to Section 4.16(b).

(e) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans (other than Other Term Loans) and/or Incremental
Revolving Loans, when originally made, are included in each Borrowing of
outstanding Term Loans or Revolving Loans on a pro rata basis, and the Borrower
agrees that Section 4.11 shall apply to any conversion of Eurocurrency Loans to
Base Rate Loans reasonably required by the Administrative Agent to effect the
foregoing.

4.17. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the Revolving Commitment of such Defaulting
Lender pursuant to Section 3.3;

 

41



--------------------------------------------------------------------------------

(b) the Aggregate Exposure of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 11.1), provided that any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender;

(c) if any Letter of Credit is outstanding at the time a Lender becomes a
Defaulting Lender then (i) to the extent that, after giving effect to the
reallocation described in this clause (i), (x) the total Revolving Extensions of
Credit (other than any Revolving Extensions of Credit constituting outstanding
Revolving Loans made by any Defaulting Lender but including each Defaulting
Lender’s L/C Obligation as determined prior to giving effect to other provisions
of this Section 4.17) does not exceed the Total Revolving Commitments (excluding
the Revolving Commitment of any Defaulting Lender except to the extent of any
outstanding Revolving Loans of such Defaulting Lender) and (y) the conditions
set forth in Section 6.2 are satisfied at such time, all or any part of the L/C
Obligation shall be reallocated among all non-Defaulting Lenders by disregarding
the Revolving Commitments of all Defaulting Lenders for purposes of calculating
each non-Defaulting Lender’s Aggregate Exposure Percentage (in which case, the
Aggregate Exposure Percentage of each Defaulting Lender for purposes of
determining such Defaulting Lender’s L/C Obligation shall be deemed to be zero),
and (ii) to the extent the reallocation described in the preceding clause
(i) cannot be effected, the Borrower shall within three Business Days following
notice by the Administrative Agent cash collateralize such Defaulting Lender’s
L/C Obligation in accordance with the procedures set forth in this Agreement for
so long as such L/C Obligation is outstanding;

(d) (i) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to Section 4.17(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.7(a)
with respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations are cash collateralized;

(ii) if the L/C Obligations of the non-Defaulting Lenders are reallocated
pursuant to Section 4.17(c), then the fees payable to the Lenders pursuant to
Section 3.3(a) and Section 3.7(a) shall be adjusted proportionately to reflect
such reallocation; or

(iii) if any Defaulting Lender’s L/C Obligations are neither cash collateralized
nor reallocated pursuant to Section 4.17(c), then, without prejudice to any
rights or remedies of the Issuing Lender or any Lender hereunder, all fees that
otherwise would have been payable to such Defaulting Lender pursuant to
Section 3.7(a) with respect to such Defaulting Lender’s L/C Obligations shall be
payable to the Issuing Lender until such L/C Obligations are cash collateralized
and/or reallocated;

(e) for purposes of determining the amount of the Total Revolving Commitments
for purposes of Section 3.5 (but not Section 3.1), the Revolving Commitment of
each Defaulting Lender shall be excluded therefrom (other than any portion of
such Revolving Commitment pursuant to which there is then outstanding a
Revolving Loan from such Defaulting Lender), and, for avoidance of doubt, the
Issuing Lender shall not be required to issue, amend or increase any Letter of
Credit unless it has received assurances satisfactory to it that non-Defaulting
Lenders will cover the related exposure and/or the Borrower has provided cash
collateral in respect of the exposure of such Defaulting Lender satisfactory to
it; and

(f) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 11.7(a) but
excluding

 

42



--------------------------------------------------------------------------------

Section 4.13) shall, in lieu of being distributed to such Defaulting Lender, be
retained by the Administrative Agent in a segregated account and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Administrative Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, pro rata, to the payment of any amounts owing by such Defaulting
Lender to the Issuing Lender hereunder, (iii) third, if so determined by the
Administrative Agent or requested by the Issuing Lender, held in such account as
cash collateral for future funding obligations of the Defaulting Lender in
respect of any existing participating interest in any Letter of Credit then
outstanding, (iv) fourth, to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, (v) fifth, if so
determined by the Administrative Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender in
respect of any Loans or Letters of Credit made or issued thereafter under this
Agreement, (vi) sixth, to the payment of any amounts owing to the Lenders or the
Issuing Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or the Issuing Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, (vii) seventh, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, and (viii) eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is (x) a prepayment of the principal amount of any
Loans or reimbursement obligations in respect of Letter of Credit disbursements
which a Defaulting Lender has funded its participation obligations and (y) made
at a time when the conditions set forth in Section 6.2 are satisfied, such
payment shall be applied solely to prepay the Loans of, and reimbursement
obligations owed to, all non-Defaulting Lenders pro rata prior to being applied
to the prepayment of any Loans, or reimbursement obligations owed to, any
Defaulting Lender.

In the event that the Administrative Agent, the Borrower and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the L/C Obligations of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Aggregate
Exposure Percentage.

SECTION 5. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the Borrower hereby
represents and warrants to each Agent and each Lender that:

5.1. Financial Condition.

(a) The audited consolidated balance sheets of the Borrower as at December 31,
2006, December 31, 2007 and December 31, 2008 and the related consolidated
statements of income and of cash flows for the fiscal years ended on such dates,
reported on by and accompanied by unqualified reports from Deloitte & Touche
LLP, present fairly in all material respects the consolidated financial
condition of the Borrower as at such dates, and the consolidated results of
their respective operations and its consolidated cash flows for the respective
fiscal years then ended.

(b) The unaudited consolidated balance sheet of the Borrower as at September 30,
2009, and the related unaudited consolidated statements of income and cash flows
for the nine-month period ended on such date, present fairly in all material
respects the consolidated financial condition of the Borrower as at such date,
and the consolidated results of its operations and its consolidated cash flows
for the nine-month period then ended (subject to normal year-end audit
adjustments).

 

43



--------------------------------------------------------------------------------

All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). No Group Member has any material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives that are not reflected in the most recent
financial statements referred to in this paragraph. During the period from
December 31, 2008 to and including the date hereof there has been no Disposition
by the Borrower of any material part of its business or property.

5.2. No Change. Since December 31, 2008, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

5.3. Corporate Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and (d) is
in compliance with all Requirements of Law except, in the case of clauses
(c) and (d), to the extent that the failure to comply therewith could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

5.4. Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 5.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect except as otherwise
noted on such Schedule 5.4 and (ii) the filings referred to in Section 5.19.
Each Loan Document has been duly executed and delivered on behalf of each Loan
Party party thereto. This Agreement constitutes, and each other Loan Document
upon execution will constitute, a legal, valid and binding obligation of each
Loan Party party thereto, enforceable against each such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

5.5. No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Group Member and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
No Requirement of Law or Contractual Obligation applicable to the Borrower or
any of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect.

 

44



--------------------------------------------------------------------------------

5.6. Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby or (b) that could
reasonably be expected to have a Material Adverse Effect.

5.7. No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

5.8. Ownership of Property; Liens. Each Material Group Member has title in fee
simple to, or a valid leasehold interest in, all its material real property
currently used in its business, and good title to, or a valid leasehold interest
in, all its other material property currently used in its business, excluding
minor defects in title that do not interfere with the use of such real or
personal property for their intended purposes, and none of such property is
subject to any Lien, except as permitted by Section 8.3.

5.9. Intellectual Property. Each Group Member owns or is licensed to use or
otherwise has the right to use all of the Intellectual Property, free of
material Liens (other than Liens permitted pursuant to Section 8.3), necessary
for the conduct of its business in all material respects as currently conducted.
Any Intellectual Property necessary for the conduct of its business in all
material respects as currently conducted that is owned or exclusively licensed
by any Group Member is valid, subsisting, unexpired and enforceable, and has not
been abandoned. No claim, litigation, investigation or other proceeding has been
asserted, is pending, or to the knowledge of the Borrower, is threatened by any
Person involving any Intellectual Property owned or exclusively licensed by any
Group Member, nor does the Borrower know of any valid basis for same, in any
case where such claim, litigation, investigation or other proceeding could
reasonably be expected to have a Material Adverse Effect. The conduct of each
Group Member’s business does not infringe, misappropriate or violate any rights
held by any other Person, and to the Borrower’s knowledge, each Group Member’s
Intellectual Property is not being infringed, misappropriated or violated by any
other Person, in any case where any such infringement, misappropriation or
violation could reasonably be expected to have a Material Adverse Effect. Each
Group Member takes commercially reasonable steps to maintain and protect its
Intellectual Property necessary for the conduct of its business in all material
respects as currently conducted.

5.10. Taxes. Each Group Member has filed or caused to be filed all Federal,
state and other material tax returns that are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any tax, fee or charge, the amount or validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Borrower
or its Subsidiaries, as the case may be); no tax Lien has been filed, and, to
the knowledge of the Borrower, no claim out of which a tax Lien could reasonably
be expected to arise is being asserted, with respect to any such tax, fee or
other charge, except any such Lien being contested as aforesaid as to which sale
or other enforcement action has been stayed as a result of such contest.

5.11. Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or (b) for any
purpose that violates the provisions of the Regulations of the Board. No

 

45



--------------------------------------------------------------------------------

more than 25% of the assets of the Group Members consist of “margin stock” as so
defined. If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or
FR Form U-1, as applicable, referred to in Regulation U.

5.12. Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

5.13. ERISA. During the five-year period prior to the date on which this
representation is made or deemed made, and except as would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect: (a) each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code; (b) no Reportable Event or non-exempt
Prohibited Transaction has occurred; (c) prior to the effective date of the PPA,
no “accumulated funding deficiency” (within the meaning of Section 412 of the
Code or Section 302 of ERISA), and on and after the effective date of the PPA,
no failure to satisfy the minimum funding standards (within the meaning of
Sections 412 or 430 of the Code or Section 302 or ERISA) with respect to any
Plan, whether or not waived, has occurred; (d) there has been no filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, no failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan, or failure by Borrower or any Commonly Controlled
Entity to make a required contribution to a Multiemployer Plan; (e) neither
Borrower nor any Commonly Controlled Entity has incurred any liability under
Title IV of ERISA with respect to the termination of any Plan, including but not
limited to the imposition of any Lien in favor of the PBGC or any Plan;
(f) there has been no determination that any Plan is in “at risk” status within
the meaning of Section 430 of the Code or Section 303 of ERISA; (g) neither
Borrower nor any Commonly Controlled Entity has received any notice from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or to appoint a trustee to administer any Plan under Section 4042 of
ERISA; (h) neither Borrower nor any Commonly Controlled Entity has incurred any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; and (i) neither Borrower nor any Commonly Controlled Entity
has received any notice, or sent any notice to any Multiemployer Plan,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is Insolvent, in Reorganization or in “endangered” or
“critical” status within the meaning of Section 432 of the Code or Section 305
of ERISA.

5.14. Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

5.15. Subsidiaries. Except as set forth on Schedule 5.15 or otherwise disclosed
to the Administrative Agent by the Borrower in writing from time to time after
the Closing Date, (a) Schedule 5.15 sets forth the name and jurisdiction of
organization of each Subsidiary and, as to each such Subsidiary, the percentage
of each class of Capital Stock owned by any Loan Party and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Subsidiary, except as created by the Loan Documents.

 

46



--------------------------------------------------------------------------------

5.16. Use of Proceeds. The proceeds of the Initial Term Loans made on the
Closing Date shall be used to refinance existing debt, pay related fees and
expenses and for general corporate purposes. The proceeds of any Incremental
Term Loans shall be used for general corporate purposes, provided that no
proceeds of any Incremental Term Loan shall be used to make any Restricted
Payments. The proceeds of the Revolving Loans shall be used together with the
proceeds of the Letters of Credit for any general corporate purposes (including
the refinancing of existing debt outstanding under the Credit Agreement referred
to in Section 6.1(b)).

5.17. Environmental Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law, result in costs to the Borrower, or
impair the value of the Properties;

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law, result in costs to the
Borrower, or impair the value of the Properties;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law or
relating to Materials of Environmental Concern to which any Group Member is or
will be named as a party with respect to the Properties or the Business, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law or relating to Materials of
Environmental Concern with respect to the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws, result in costs to the Borrower, or
impair the value of the Properties;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

 

47



--------------------------------------------------------------------------------

5.18. Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document, the Confidential Information Memorandum
or any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the date of this Agreement), any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading. The projections and pro
forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount. There is no fact known to any Loan Party that
could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents, in the Confidential
Information Memorandum or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.

5.19. Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Stock (as
defined in the Guarantee and Collateral Agreement), when stock certificates
representing such Pledged Stock are delivered to the Administrative Agent
(together with a properly completed and signed stock power or endorsement), and
in the case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements and other filings specified on
Schedule 5.19(a) in appropriate form are filed in the offices specified on
Schedule 5.19(a), and the other actions specified in the Guarantee and
Collateral Agreement are taken, the Guarantee and Collateral Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds thereof as
contemplated by the Guarantee and Collateral Agreement, as security for the
Obligations (as defined in the Guarantee and Collateral Agreement), in each case
prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 8.3).

(b) Each of the Mortgages is effective to create in favor of the Administrative
Agent, for the benefit of the Lenders, a legal, valid and enforceable Lien on
the Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices specified on Schedule 5.19(b)(i), each such
Mortgage shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in the Mortgaged Properties
and the proceeds thereof, as security for the Secured Indebtedness (as defined
in the relevant Mortgage), in each case prior and superior in right to any other
Person (except Liens and other encumbrances and matters affecting title thereto
as permitted by Section 8.3). Schedule 5.19(b)(ii) lists, as of the Closing
Date, each movie theatre property that is owned or leased by any Loan Party, in
each case located in the United States and held by the Borrower or any of its
Subsidiaries.

5.20. Solvency. Each Loan Party is, and after giving effect to the incurrence of
all Indebtedness and obligations being incurred in connection herewith will be
and will continue to be, Solvent.

5.21. Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968, unless
flood insurance of the type described in Section 6.1(k)(iii) has been provided
with respect to such property.

 

48



--------------------------------------------------------------------------------

SECTION 6. CONDITIONS PRECEDENT

6.1. Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

(a) Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) this Agreement executed and delivered by each
Agent, the Borrower and each Person that is a Lender as of the Closing Date,
(ii) the Guarantee and Collateral Agreement, executed and delivered by the
Borrower and each Subsidiary Guarantor; (iii) an Acknowledgement and Consent in
the form attached to the Guarantee and Collateral Agreement, executed and
delivered by each Issuer (as defined therein), if any, that is not a Loan Party;
and (iv) the Control Agreement, executed and delivered by the parties thereto.

(b) Termination of Existing Credit Facility. The Administrative Agent shall have
received satisfactory evidence that all amounts outstanding under the Credit
Agreement, dated as of May 19, 2005 (as amended), among the Borrower, the
several lenders parties thereto, Wells Fargo Foothill, Inc., as documentation
agent, J.P. Morgan Securities Inc. (as successor to Bear Stearns & Co. Inc.), as
lead arranger and bookrunner and JPMorgan Chase Bank (as successor to Bear
Stearns Corporate Lending Inc.), as administrative agent, shall have been
repaid, all commitments thereunder shall have been terminated and all liens
securing such facilities shall have been terminated, or agreed to be terminated
pursuant to a pay-off letter.

(c) Financial Statements. The Lenders shall have received the financial
statements described in Section 5.1, and such financial statements shall not, in
the reasonable judgment of the Lenders, reflect any material adverse change in
the consolidated financial condition of the Borrower, as reflected in the
financial statements or projections contained in the Confidential Information
Memorandum.

(d) [Intentionally Omitted]

(e) Approvals. All governmental and third party approvals (including landlords’
and other consents) necessary or, in the reasonable judgment of the
Administrative Agent, advisable in connection with the financing contemplated
hereby shall have been obtained and be in full force and effect (excluding
consents of landlords where, despite the commercially reasonable efforts of the
Borrower, such consents and other documentation required for collateral security
to be granted in favor of the Administrative Agent in respect of the relevant
leased property shall not be obtained as of the Closing Date).

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
are located, and such search shall reveal no liens on any of the assets of the
Loan Parties except for liens permitted by Section 8.3 or discharged on or prior
to the Closing Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.

 

49



--------------------------------------------------------------------------------

(g) Fees. The Lenders and the Agents shall have received all fees required to be
paid, and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), before the Closing Date. All
such amounts will be paid with proceeds of Loans made on the Closing Date and
will be reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Closing Date.

(h) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit F,
with appropriate insertions and attachments including the certificate or
articles of organization of each Loan Party certified by the relevant authority
of the jurisdiction of organization of such Loan Party, and (ii) a long form
good standing certificate for each Loan Party from its jurisdiction of
organization.

(i) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

(i) the legal opinion of King & Spalding LLP, counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit G-1;

(ii) the legal opinion of Lee Champion, General Counsel of the Borrower,
substantially in the form of Exhibit G-2; and

(iii) the legal opinion of local counsel in each jurisdiction in which a Group
Member is organized and of such other special and local counsel as may be
reasonably required by the Administrative Agent.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

(j) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.

(k) Mortgages.

(i) The Administrative Agent shall have received a Mortgage with respect to each
Mortgaged Property, executed and delivered by a duly authorized officer of each
party thereto.

(ii) The Administrative Agent shall have received in respect of each Mortgaged
Property a mortgagee’s title insurance policy (or policies) or marked up
unconditional binder for such insurance. Each such policy shall (A) be in an
amount reasonably satisfactory to the Administrative Agent; (B) be issued at
ordinary rates; (C) insure that the Mortgage insured thereby creates a valid
first Lien on such Mortgaged Property free and clear of all defects and
encumbrances, except as permitted by Section 8.3 or as otherwise disclosed
therein; (D) name the Administrative Agent for the benefit of the Lenders as the
insured thereunder; (E) be in the form of ALTA Loan Policy - 2006 (or equivalent
policies); (F) contain such endorsements and affirmative coverage as the
Administrative Agent may reasonably request (including without limitation
survey-related

 

50



--------------------------------------------------------------------------------

endorsements, to the extent available, either based on an existing survey or a
certificate given by the relevant Loan Party) and (G) be issued by title
companies (collectively, the “Title Insurance Company”) reasonably satisfactory
to the Administrative Agent (including any such title companies acting as
co-insurers or reinsurers, at the option of the Administrative Agent). The
Administrative Agent shall have received evidence satisfactory to it that all
premiums in respect of each such policy, all charges for mortgage recording
taxes, and all related expenses, if any, have been paid or arrangements for
payment satisfactory to the Administrative Agent have been made.

(iii) The Administrative Agent shall have received (A) a policy of flood
insurance that (1) covers any parcel of improved real property that is
encumbered by any Mortgage and is located in a “special flood hazard area”,
(2) is written in an amount not less than the outstanding principal amount of
the indebtedness secured by such Mortgage that is reasonably allocable to such
real property or the maximum limit of coverage made available with respect to
the particular type of property under the National Flood Insurance Act of 1968,
whichever is less, and (3) has a term ending not later than the maturity of the
Indebtedness secured by such Mortgage and (B) confirmation that the Borrower has
received the notice required pursuant to Section 208(e)(3) of Regulation H of
the Board.

(iv) The Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in clause (iii) above and a copy of all other material
documents affecting the Mortgaged Properties, in each case as may have been
requested by the Administrative Agent.

(v) The Administrative Agent shall have received the executed legal opinion of
local counsel in each jurisdiction in which a Mortgaged Property is located.

(l) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 8.3), shall be in proper form for filing,
registration or recordation.

(m) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer of the Borrower as to the
solvency of the Borrower and Subsidiaries after giving effect to the financing
contemplated herein, in a form reasonably satisfactory to the Administrative
Agent.

(n) Environmental Condition. The Borrower shall have made available to the
Administrative Agent the Borrower’s existing information as to, and the
Administrative Agent shall be reasonably satisfied with, the environmental
condition of the real property owned or leased by the Borrower and its
Subsidiaries.

(o) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3(b) of the Guarantee and
Collateral Agreement.

For the purpose of determining compliance with the conditions specified in this
Section 6.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 6.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

51



--------------------------------------------------------------------------------

6.2. Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) and any extension of the Revolving Termination
Date pursuant to Section 3.13 is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date, and except as to changes otherwise expressly permitted by the
terms of the Loan Documents.

(b) Cash Balances. The Net Cash Balance as of such date shall not exceed the
lesser of (x) $15,000,000 and (y) 50% of the Total Revolving Commitments then in
effect, in each case after giving effect to such extension of credit, the
application of proceeds of such borrowing and the use of cash on hand as
consideration for any transaction contemplated by such application of proceeds,
which proceeds and cash on hand must be applied no later than 10 days after the
date of such extension of credit. It is understood and agreed that the condition
set forth in this Section 6.2(b) shall not apply to extensions of credit made on
the Closing Date in the event no Revolving Loans are made on the Closing Date.

(c) Pro Forma Covenant Compliance. The Borrower and its Subsidiaries shall be in
compliance with the financial covenants set forth in Section 8.1 on a pro forma
basis after giving effect to the extensions of credit requested to be made on
such date and the application of the proceeds thereof (and the Borrower shall
have delivered to the Administrative Agent evidence reasonably satisfactory to
the Administrative Agent demonstrating compliance with the foregoing).

(d) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder and any extension of the Revolving Termination Date shall constitute a
representation and warranty by the Borrower as of the date of such extension of
credit that the conditions contained in this Section 6.2 have been satisfied.

SECTION 7. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder, the Borrower shall and shall cause each of its
Subsidiaries to:

7.1. Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Deloitte &
Touche LLP or other independent certified public accountants of nationally
recognized standing; and

 

52



--------------------------------------------------------------------------------

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein).

Documents required to be delivered pursuant to this Section 7.1 may be delivered
electronically and if so delivered, shall be deemed to have been delivered to
each Lender on the date on which such documents are posted on the Borrower’s
behalf on IntraLinks or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender upon written request of
Administrative Agent or such Lender.

7.2. Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (i), to the relevant Lender):

(a) concurrently with the delivery of the financial statements referred to in
Section 7.1(a), a written statement of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of the existence of any
Default or Event of Default, except as specified in such statement (it being
understood that such examination will have extended only to financial accounting
matters and that no special or separate inquiry or review will have been made
with respect to the existence of any Defaults or Events of Default), unless
applicable professional standards or practices preclude such accountants from
furnishing such written statement;

(b) concurrently with the delivery of any financial statements pursuant to
Section 7.1, (x) a Compliance Certificate containing all information and
calculations necessary for determining compliance by each Group Member with the
provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of the Borrower, as the case may be, and, if
applicable, for determining the Applicable Margins and Commitment Fee Rate, and
stating that to the knowledge of the Responsible Officer no Default or Event of
Default has occurred and is continuing except as described in reasonable detail
in such Compliance Certificate, and (y) to the extent not previously disclosed
to the Administrative Agent (1) a description of any change in the jurisdiction
of organization of any Loan Party, (2) a list of any material Intellectual
Property acquired by any Loan Party and (3) a description of any Person that has
become a Group Member, in each case since the date of the most recent report
delivered pursuant to this clause (y) (or, in the case of the first such report
so delivered, since the Closing Date);

(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available,

 

53



--------------------------------------------------------------------------------

significant revisions, if any, of such budget and projections with respect to
such fiscal year (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Responsible Officer stating that
such Projections have been prepared in good faith based on the assumptions set
forth therein and other assumptions in each case believed by the Borrower to be
reasonable at such time (it being understood that the Projections and other
forward looking information are not to be viewed as facts and are subject to
significant uncertainties and contingencies, many of which are beyond the
Borrower’s control, that no assurances can be given that any particular
projections or results will be realized, and that actual results may differ and
that such differences may be material);

(d) if the Borrower is not then a reporting company or otherwise complying with
reporting company requirements under the Securities Exchange Act of 1934, as
amended, within 45 days after the end of each fiscal quarter of the Borrower, or
90 days, in the case of the last fiscal quarter of any fiscal year, a narrative
discussion and analysis of the financial condition and results of operations of
the Borrower and its Subsidiaries for such fiscal quarter and for the period
from the beginning of the then current fiscal year to the end of such fiscal
quarter, as compared to the portion of the Projections covering such periods and
to the comparable periods of the previous year;

(e) no later than five Business Days prior to the effectiveness thereof, copies
of substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to any documentation governing Subordinated
Debt;

(f) within five Business Days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within three Business Days
after the same are filed, notice of the filing of all periodic reports that the
Borrower may make to, or file with, the SEC;

(g) promptly upon receipt thereof, copies of all management letters and similar
reports and documents submitted to the Borrower by independent accountants in
connection with any annual or interim audit of the books of the Borrower made by
such accountants;

(h) promptly upon effectiveness thereof, copies of any agreements between the
Borrower or any Subsidiary and (i) Screenvision Cinema National, LLC,
(ii) National CineMedia, Inc. or (iii) National CineMedia, LLC (or, in each
case, any affiliate or successor thereto) and any material amendment,
supplement, waiver or other modification of such agreements; provided that
nothing herein shall be deemed to require delivery by the Borrower or any such
Subsidiary of any documents or information in breach or violation of any
confidentiality or other non-disclosure agreement that may be in effect with
respect to such documents or information; and

(i) promptly, such additional financial and other information as any Lender,
through the Administrative Agent, may from time to time reasonably request.

Documents required to be delivered pursuant to this Section 7.2 may be delivered
electronically and if so delivered, shall be deemed to have been delivered to
each Lender on the date on which such documents are posted on the Borrower’s
behalf on IntraLinks or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender upon written request of
Administrative Agent or such Lender.

7.3. Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.

 

54



--------------------------------------------------------------------------------

7.4. Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 8.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and

(b) comply with all Contractual Obligations and Requirements of Law except to
the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

7.5. Maintenance of Property; Insurance. (a) Keep all material property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted.

(b) Maintain with financially sound and reputable insurance companies insurance
on all its property in at least such amounts and against at least such risks
(but including in any event public liability, product liability and business
interruption) as are customarily insured against in the same general area by
companies engaged in the same or a similar business, in each case giving effect
to reasonable self-insurance levels and deductibles.

7.6. Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities.

(b) Permit representatives of any Lender to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time during normal business hours upon reasonable prior notice
and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers and employees of the Group Members and with their independent
certified public accountants, provided, that the Borrower is provided reasonable
prior notice of any discussions with such accountants and is afforded an
opportunity to participate in such discussions.

7.7. Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $1,000,000 or more and not covered by insurance, (ii) in
which material injunctive or similar relief is sought or (iii) which relates to
any Loan Document;

 

55



--------------------------------------------------------------------------------

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event or non-exempt Prohibited Transaction, (ii) a failure to
satisfy the minimum funding standards (within the meaning of Sections 412 or 430
of the Code or Section 302 of ERISA, with respect to a Plan, whether or not
waived, or a filing, pursuant to Section 412(c) of the Code or Section 302(c) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iii) a failure by Borrower or any Commonly Controlled
Entity to make by its due date a required installment under Section 430(j) of
the Code with respect to any Plan, or a failure by Borrower or any Commonly
Controlled Entity to make a required contribution to a Multiemployer Plan;
(iv) the incurrence by Borrower or any Commonly Controlled Entity of liability
under Title IV of ERISA with respect to the termination of any Plan, including
but not limited to the creation of any Lien in favor of the PBGC or any Plan;
(v) the determination that any Plan is in “at risk” status within the meaning of
Section 430 of the Code or Section 303 of ERISA; (vi) the receipt by Borrower or
any Commonly Controlled entity of any notice from the PBGC or a plan
administrator relating to an intention to terminate any Plan or to appoint a
trustee to administer any Plan under Section 4042 of ERISA; (vii) the incurrence
by Borrower or any Commonly Controlled Entity of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(viii) the receipt by Borrower or any Commonly Controlled entity of any notice,
or sending by Borrower or any Commonly Controlled Entity of any notice to any
Multiemployer Plan, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is Insolvent, in Reorganization, or in
“endangered” or “critical” status within the meaning of Section 432 of the Code
or Section 305 of ERISA;

(e) copies of any documents described in Sections 101(k) or 101(l) of ERISA that
Borrower or any Commonly Controlled Entity may request with respect to any
Multiemployer Plan; provided, that if the Borrower or any Commonly Controlled
Entity has not requested such documents or notices from the administrator or
sponsor, as the case may be, of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Borrower and/or its Commonly
Controlled Entities shall promptly make a request for such documents or notices
from such administrator or sponsor, as the case may be, and the Borrower shall
provide copies of such documents and notices to the Administrative Agent
promptly after receipt thereof; and further provided, that the rights granted to
the Administrative Agent in this section shall be exercised not more than once
during a 12-month period; and

(f) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

7.8. Environmental Laws. (a) Comply and use commercially reasonable efforts to
ensure compliance by all tenants and subtenants, if any, with all applicable
Environmental Laws, and obtain and comply with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, in each case
where failure to so comply could reasonably be expected to have a Material
Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except where any such requirements or
compliance is being contested in good faith by appropriate proceedings.

7.9. Interest Rate Protection. In the case of the Borrower, within 90 days after
Closing Date, enter into, and thereafter maintain, Hedge Agreements to the
extent necessary to provide that at least 50% of all Term Loans are subject to
either a fixed interest rate or interest rate protection for a period of not
less than three years, which Hedge Agreements shall have terms and conditions
reasonably satisfactory to the Administrative Agent.

 

56



--------------------------------------------------------------------------------

7.10. Landlord Consents. Use its commercially reasonable efforts to obtain from
landlords of properties leased by such Loan Party consents and other
documentation (including, without limitation, recorded leases or recorded
memoranda of leases) reasonably satisfactory to the Administrative Agent for the
grant of collateral security interests in such properties. If such landlord
consent and other documentation necessary to enable the Administrative Agent to
perfect a mortgage lien in such leasehold interest is obtained, the applicable
Loan Party shall execute and deliver, or cause to be delivered, the documents
required by Section 7.11(b) below.

7.11. Additional Collateral, etc. (a) With respect to any property acquired
after the Closing Date by any Loan Party (other than (x) any property described
in paragraph (b), (c) or (d) below, (y) any property subject to a Lien expressly
permitted by Section 8.3(g) or 8.3(q) and (z) property acquired by any Excluded
Foreign Subsidiary) as to which the Administrative Agent, for the benefit of the
Lenders, does not have a perfected Lien, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent reasonably deems necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Lenders, a security interest in such property subject to the terms and
conditions of the Guarantee and Collateral Agreement and (ii) take all actions
necessary or reasonably advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a perfected first priority security interest in such
property, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Guarantee and Collateral
Agreement or by law or as may be requested by the Administrative Agent.
Notwithstanding the foregoing, no such actions shall be required in respect of
assets as to which the Administrative Agent shall determine in the exercise of
its reasonable credit judgment that the costs of obtaining a Lien thereon are
excessive in relation to the value of the security to be afforded thereby.

(b) With respect to (i) any fee interest in any real property acquired in one or
a series of transactions after the Closing Date by the Borrower or any other
Loan Party (including any such real property owned by any new Subsidiary
Guarantor acquired after the Closing Date and excluding any such real property
owned by an Excluded Foreign Subsidiary or subject to a Lien expressly permitted
by Section 8.3(g) or 8.3(q)) or (ii) subject to the related Loan Party obtaining
the required landlord consent and other documentation (including, without
limitation, recorded leases or recorded memoranda of leases) (provided that each
Loan Party shall use commercially reasonable efforts, consistent with those
described in Section 7.10, to obtain such consent and other documentation), any
leasehold interest in any real property acquired or leased (including any
leasehold property interest owned by any new Subsidiary Guarantor acquired after
the Closing Date or any leasehold property interest with respect to which a
required landlord consent is granted after the Closing Date) in one or a series
of transactions after the Closing Date by any Borrower or any other Loan Party,
promptly (1) execute and deliver a first priority Mortgage in favor of the
Administrative Agent, for the benefit of the Secured Parties, covering such real
property, (2) if requested by the Administrative Agent, provide the Lenders with
(x) title and extended coverage insurance covering such real property in an
amount at least equal to the purchase price or construction cost of such real
property (or such other amount as shall be reasonably specified by the
Administrative Agent) and (y) any consents, waivers or estoppels reasonably
deemed necessary or advisable by the Administrative Agent in connection with
such Mortgage and that the Borrower can obtain using commercially reasonable
efforts, consistent with those described in Section 7.10, each of the foregoing
in form and substance reasonably satisfactory to the Administrative Agent,
(3) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent and (4) comply with Section 6.1(k)(iii) with respect to
such Mortgaged Property.

 

57



--------------------------------------------------------------------------------

(c) With respect to any new Subsidiary (other than (x) an Excluded Foreign
Subsidiary or (y) a non-Wholly Owned Subsidiary which is prohibited from
becoming a Subsidiary Guarantor by the terms of any Requirement of Law
(including any duty owed thereunder) binding on or applicable to such non-Wholly
Owned Subsidiary or the holders of its Capital Stock) created or acquired after
the Closing Date by any Group Member (which, for the purposes of this
paragraph (c), shall include any existing Subsidiary that ceases to be an
Excluded Foreign Subsidiary), or any other Subsidiary designated by the Borrower
to become a Subsidiary Guarantor, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent reasonably deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Lenders, a perfected first
priority security interest in the Capital Stock of such new Subsidiary that is
owned by any Group Member, (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Group Member, (iii) cause such new Subsidiary (A) to become a party to
the Guarantee and Collateral Agreement, (B) to take such actions necessary or
advisable to grant to the Administrative Agent for the benefit of the Lenders a
perfected first priority security interest in the Collateral described in the
Guarantee and Collateral Agreement with respect to such new Subsidiary,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Subsidiary, substantially in the form
of Exhibit C, with appropriate insertions and attachments, and (iv) if requested
by the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(d) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date by any Group Member (other than by any Group Member that
is an Excluded Foreign Subsidiary), promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent reasonably deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Lenders, a perfected first
priority security interest in the Capital Stock of such new Subsidiary that is
owned by any such Group Member (provided that in no event shall more than 66% of
the total outstanding Capital Stock of any such new Subsidiary be required to be
so pledged), (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Group
Member, as the case may be, and take such other action as may be necessary or,
as reasonably determined by the Administrative Agent, desirable to perfect the
Administrative Agent’s security interest therein, and (iii) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

7.12. Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent may reasonably request
for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of perfecting or renewing the rights
of the Administrative Agent and the Lenders with respect to the Collateral (or
with respect to any additions thereto or replacements or proceeds thereof or
with respect to any other property or assets hereafter acquired by the borrower
or any Subsidiary which may be deemed to be part of the Collateral) pursuant
hereto or thereto. Upon the exercise by the Administrative Agent or any Lender
of any power, right, privilege or remedy pursuant to this Agreement or the other
Loan Documents which requires any consent,

 

58



--------------------------------------------------------------------------------

approval, recording qualification or authorization of any Governmental
Authority, the Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent or such Lenders may be
required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.

7.13. Cash Management. The Borrower shall cause all funds contained in each
deposit account maintained by it or any of its Subsidiaries for revenues to be
swept not less frequently than once per week into the Borrower’s principal
concentration deposit account which shall be subject to the Control Agreement.

SECTION 8. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder, the Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly:

8.1. Financial Condition Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of the Borrower
ending with any fiscal quarter set forth below to exceed the ratio set forth
below opposite such fiscal quarter:

 

Fiscal Quarters Ending

   Consolidated
Leverage Ratio

Through December 31, 2010

   4.75 to 1.00

March 31, 2011 through December 31, 2011

   4.50 to 1.00

March 31, 2012 through December 31, 2012

   4.25 to 1.00

March 31, 2013 through December 31, 2013

   4.00 to 1.00

March 31, 2014 through December 31, 2014

   3.75 to 1.00

March 31, 2015 and thereafter

   3.50 to 1.00

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower (or, if less, the number of full fiscal quarters subsequent to the
Closing Date) ending with any fiscal quarter set forth below to be less than the
ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarters Ending

   Consolidated Interest
Coverage Ratio

Through December 31, 2010

   1.75 to 1.00

March 31, 2011 through December 31, 2011

   1.80 to 1.00

March 31, 2012 through December 31, 2012

   1.85 to 1.00

March 31, 2013 and thereafter

   2.00 to 1.00

 

59



--------------------------------------------------------------------------------

(c) Consolidated Adjusted Debt to EBITDAR Ratio. Permit the Consolidated
Adjusted Debt to EDITDAR Ratio as at the last day of any period of four
consecutive fiscal quarters of the Borrower ending with any fiscal quarter set
forth below to exceed the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarters Ending

   Consolidated Adjusted
Debt to EBITDAR Ratio

Through December 31, 2011

   7.15 to 1.00

March 31, 2012 through December 31, 2012

   6.75 to 1.00

March 31, 2013 through December 31, 2013

   6.50 to 1.00

March 31, 2014 through December 31, 2014

   6.25 to 1.00

March 31, 2015 and thereafter

   6.00 to 1.00

8.2. Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness (i) of the Borrower to any Subsidiary, (ii) of any Subsidiary
Guarantor to the Borrower or any other Subsidiary, (iii) of any Foreign
Subsidiary or Non-Guarantor Subsidiary to any Foreign Subsidiary or
Non-Guarantor Subsidiary and (iv) subject to Section 8.8(g), of any Foreign
Subsidiary or Non-Guarantor Subsidiary to the Borrower or any Subsidiary
Guarantor;

(c) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of the Borrower, any
Subsidiary Guarantor and, subject to Section 8.8(g), of any Foreign Subsidiary
or any Non-Guarantor Subsidiary;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 8.2(d)
and any refinancings, refundings, renewals, extensions and replacements thereof
(without increasing, or shortening the maturity of, the principal amount
thereof);

(e) Indebtedness (excluding Capital Lease Obligations) secured by Liens
permitted by Section 8.3(g) in an aggregate principal amount not to exceed
$5,000,000 at any one time outstanding;

 

60



--------------------------------------------------------------------------------

(f) Capital Lease Obligations secured by Liens permitted by Section 8.3(g);
provided, that, the Borrower shall not enter into any Capital Lease Obligations
if (i) the pro forma Consolidated Secured Leverage Ratio at the time of entry
into any such proposed Capital Lease Obligation (giving pro forma effect to the
proposed Capital Lease Obligation) exceeds 3.75 to 1.00 and (ii) the aggregate
amount of Capital Lease Obligations (after giving effect to such proposed
Capital Lease Obligation) entered into or assumed after the Closing Date would
exceed $25,000,000;

(g) Hedge Agreements required by Section 7.9 or otherwise permitted under
Section 8.12;

(h) Indebtedness incurred by the Borrower or any of its Subsidiaries arising
from agreements providing for indemnification, adjustment of purchase price,
earn-out obligations or similar obligations, or from guarantees or letters of
credit, surety bonds or performance bonds securing the performance of the
Borrower or any Subsidiary pursuant to such agreements, in connection with
Permitted Acquisitions or permitted dispositions of any business, assets or
Subsidiary of the Borrower or any of its Subsidiaries;

(i) Indebtedness that may be deemed to exist pursuant to any guaranties,
performance, surety, statutory or appeal bonds or similar obligations, or
workers’ compensation or self-insurance obligations, incurred in the ordinary
course of business;

(j) Indebtedness in respect of netting services, overdraft protection and
otherwise in connection with deposit accounts;

(k) guarantees in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the Borrower and its
Subsidiaries;

(l) Indebtedness (other than Capital Lease Obligations) of any Persons that
become Subsidiaries after the Closing Date, or that is secured by any property
or assets acquired after the Closing Date, in all cases pursuant to Permitted
Acquisitions, in an aggregate principal amount at any time outstanding not to
exceed $10,000,000, together with all extensions, renewals, replacements and
refinancings of any such Indebtedness, in whole or in part, that do not increase
the outstanding principal amount thereof or shorten the maturity thereof,
provided that (x) such Indebtedness exists at the time of such Permitted
Acquisition and is not created in contemplation of or in connection with such
Permitted Acquisition, and (y) the Borrower and its Subsidiaries shall be in
compliance with the financial covenants set forth in Section 8.1 on a pro forma
basis after giving effect to such Indebtedness as if such Indebtedness had been
incurred on the first day of the most recent period of four consecutive fiscal
quarters in respect of which the Consolidated Leverage Ratio has been tested in
accordance with Section 8.1(a) but utilizing the financial covenant levels set
forth in Section 8.1 corresponding to the period of four consecutive fiscal
quarters ending at the conclusion of the fiscal quarter in which such
acquisition occurs;

(m) Capital Lease Obligations of any Persons that become Subsidiaries after the
Closing Date, or that are secured by any property or assets acquired after the
Closing Date, in all cases pursuant to Permitted Acquisitions, together with all
extensions, renewals, refinancings and replacements of any such Capital Lease
Obligations, in whole or in part, that do not increase the payment obligations
in respect thereof, provided that (x) such Capital Lease Obligations exist at
the time of such Permitted Acquisition and are not created in contemplation of
or in connection with such Permitted Acquisition, and (y) the Borrower and its
Subsidiaries shall be in compliance with the financial covenants set forth in
Section 8.1 on a pro forma basis after giving effect to such Capital Lease
Obligations as if such Capital Lease Obligations had been incurred on the first
day of the most recent period of four consecutive fiscal

 

61



--------------------------------------------------------------------------------

quarters in respect of which the Consolidated Leverage Ratio has been tested in
accordance with Section 8.1(a) but utilizing the financial covenant levels set
forth in Section 8.1 corresponding to the period of four consecutive fiscal
quarters ending at the conclusion of the fiscal quarter in which such
acquisition occurs;

(n) (i) unsecured Indebtedness of the Borrower that is subordinated in right of
payment to the prior payment in full of the Obligations, pursuant to terms and
conditions reasonably acceptable to the Administrative Agent in an aggregate
principal amount not to exceed $200,000,000 at any one time outstanding and
(ii) unsecured Guarantee Obligations of any Subsidiary in respect of such
Indebtedness so long as such Guarantee Obligations are subordinated to the same
extent as the obligations of the Borrower in respect of such Indebtedness;
provided that after giving effect to such Indebtedness and the Borrower’s use of
the proceeds thereof, the Borrower shall be in compliance with the financial
covenants set forth in Section 8.1;

(o) Indebtedness arising under any sale and leaseback transaction permitted
under Section 8.11; and

(p) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$5,000,000 at any one time outstanding.

8.3. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:

(a) Liens for federal and state income taxes and other material taxes not yet
due or that are being contested in good faith by appropriate proceedings,
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower or its Subsidiaries, as the case may be, in conformity with
GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances that,
in the aggregate, are not substantial in amount and that do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;

(f) Liens in existence on the date hereof listed on Schedule 8.3(f), securing
Indebtedness permitted by Section 8.2(d), provided that no such Lien is spread
to cover any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;

 

62



--------------------------------------------------------------------------------

(g) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to (i) Section 8.2(e) or Section 8.2(m) or (ii) Section 8.2(f) or
Section 8.2(l) to finance the acquisition of fixed or capital assets, and any
refinancings, refundings, renewals, extensions and replacements thereof,
provided that (i) such Liens shall be created substantially simultaneously with
the acquisition of such fixed or capital assets, (ii) such Liens do not at any
time encumber any property other than the property financed by such Indebtedness
and (iii) the amount of Indebtedness secured thereby is not increased;

(h) Liens created pursuant to the Security Documents;

(i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(j) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement otherwise permitted hereby;

(k) purported Liens evidenced by the filing of precautionary UCC financing
statements relating to operating leases, bailments and consignments of personal
property entered into in the ordinary course of business;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(m) licenses of patents, trademarks, copyrights, and other intellectual property
rights granted by the Borrower or any of its Subsidiaries in the ordinary course
of business and not interfering in any material respect with the ordinary
conduct of the business of the Borrower or such Subsidiary;

(n) Liens in effect as of the Closing Date on furniture, trade fixtures,
equipment and other tangible property in favor of landlords and lessors of
theatre facilities to secure obligations owing under the leases for such theatre
facilities, provided that such Liens apply only to tangible property located at
such leased facilities;

(o) Liens in respect of judgments or other legal process that do not constitute
an Event of Default pursuant to Section 9;

(p) customary rights of setoff, banker’s liens, and similar rights in favor of a
bank or other financial institution arising as a matter of law or pursuant to
customary account arrangements; and

(q) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) $5,000,000 at any one time.

8.4. Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all of its property or
business, except that:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Subsidiary Guarantor (provided that the
Subsidiary Guarantor shall be the continuing or surviving corporation) or,
subject to Section 8.8(g), with or into any Foreign Subsidiary or Non-Guarantor
Subsidiary;

 

63



--------------------------------------------------------------------------------

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) (i) to the Borrower or any Subsidiary
Guarantor or, subject to Section 8.8(g), any Foreign Subsidiary or any
Non-Guarantor Subsidiary and (ii) in a transaction permitted pursuant to
Section 8.5(e); and

(c) any Subsidiary may merge with another Person to effect a transaction
permitted under Section 8.8.

8.5. Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete, worn out or surplus property in the ordinary
course of business;

(b) the sale of inventory in the ordinary course of business;

(c) Dispositions permitted by Section 8.4;

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor;

(e) Dispositions of other property having a fair market value not to exceed
$10,000,000 in the aggregate for any fiscal year of the Borrower;

(f) Dispositions permitted by Section 8.11;

(g) Dispositions of Cash Equivalents; and

(h) Dispositions made pursuant to an Investment permitted under Section 8.8.

8.6. Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any common stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution (other than distributions made solely in common
stock of the Person making such distribution) in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of the
Borrower or any Subsidiary (collectively, “Restricted Payments”), except:

(a) Restricted Payments by any Subsidiary to the Borrower or any Subsidiary
Guarantor;

(b) other Restricted Payments by the Borrower in an aggregate amount not to
exceed the Restricted Payment Amount, provided that (i) no Default or Event of
Default shall have occurred and be continuing at the time of such payment or
shall be caused thereby and (ii) after giving pro forma effect to such payment,
(x) the Borrower is in compliance with the financial covenants in Section 8.1
and (y) the Consolidated Leverage Ratio is equal to or less than 2.75 to 1.00,
provided, further, that, notwithstanding the foregoing, the aggregate amount of
Restricted Payments made pursuant to this clause (b) shall in no event exceed
$7,500,000 for any fiscal year of the Borrower; and

 

64



--------------------------------------------------------------------------------

(c) other Restricted Payments by the Borrower, provided that (i) no Default or
Event of Default shall have occurred and be continuing at the time of such
payment or shall be caused thereby and (ii) after giving pro forma effect to
such payment, (x) the Borrower is in compliance with the financial covenants in
Section 8.1 and (y) the Consolidated Leverage Ratio is equal to or less than
2.00 to 1.00.

8.7. Capital Expenditures. Make or commit to make any Capital Expenditure if
(i) any Default or Event of Default has occurred and is continuing or would
result therefrom, or would have occurred as a result of a breach of Section 8.1
if such Capital Expenditure were deemed to have been made and any Indebtedness
incurred to finance such Capital Expenditure was incurred on the last day of the
fiscal quarter most recently ended or (ii) such Capital Expenditure would result
in the aggregate amount of Capital Expenditures being made by the Borrower and
its Subsidiaries (x) in any period of four consecutive fiscal quarters of the
Borrower ending on or prior to September 30, 2010 to exceed $22,000,000 or
(y) in any period of four consecutive fiscal quarters of the Borrower ending
thereafter, $25,000,000; provided, that (a) up to $5,000,000 of any such amount
referred to above, if not so expended in the period for which it is permitted,
may be carried over for expenditure in the next succeeding period and
(b) Capital Expenditures made pursuant to this Section during any period of four
consecutive fiscal quarters of the Borrower shall be deemed made, first, in
respect of amounts permitted for such period as provided above and, second, in
respect of amounts carried over from the prior period pursuant to clause
(a) above.

8.8. Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in Cash Equivalents;

(c) Guarantee Obligations permitted by Section 8.2;

(d) loans and advances to employees of any Group Member of the Borrower in the
ordinary course of business (including for travel, entertainment and relocation
expenses) in an aggregate amount for all Group Members not to exceed $100,000 at
any one time outstanding;

(e) Investments in assets useful in the business of the Borrower and its
Subsidiaries made by the Borrower or any of its Subsidiaries with the proceeds
of any Reinvestment Deferred Amount or which, to the extent constituting Capital
Expenditures, are permitted by Section 8.7;

(f) intercompany Investments by any Group Member in the Borrower or any Person
that, prior to such Investment, is a Subsidiary Guarantor;

(g) Investments made after the Closing Date in non-Guarantor Subsidiaries and
joint ventures of any Loan Party in an amount not to exceed $10,000,000 at any
one time outstanding;

(h) Permitted Acquisitions;

(i) Investments (x) received in satisfaction or partial satisfaction from
financially troubled debtors, and (y) deposits, prepayments and other credits to
suppliers made in the ordinary course of business consistent with the past
practices of the Borrower and its Subsidiaries;

 

65



--------------------------------------------------------------------------------

(j) Investments received as non-cash consideration for sales (including sales of
advertising time in the ordinary course of business), transfers, leases and
other Dispositions of assets otherwise permitted hereby;

(k) Investments in Hedge Agreements permitted hereby;

(l) Investments existing on the date hereof and listed on Schedule 8.8(l); and

(m) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
(valued at cost) not to exceed $2,500,000 during the term of this Agreement.

8.9. Optional Payments and Modifications of Certain Debt Instruments. (a) Make
or offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
with respect to any Subordinated Debt, provided that the Borrower may make any
such payment, prepayment, repurchase or redemption with respect to any
Subordinated Debt using Net Cash Proceeds received in connection with any
issuance or sale of Capital Stock of the Borrower; (b) amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of any Subordinated Debt if the effect of such
amendment, modification, waiver or other change is to increase the interest rate
on any Subordinated Debt, change (to earlier dates) any dates on which payments
of principal or interest are due thereon, change any event of default or
condition to an event of default with respect thereto (other than to eliminate
any such event of default or increase any grace period related thereto or
otherwise make such event of default or condition less restrictive or burdensome
on the Borrower), change the redemption, prepayment or defeasance provisions
thereof, change the subordination provisions of any Subordinated Debt (or any
guarantee thereof), or to increase materially the obligations of the Borrower
thereunder or to confer any additional rights on the holders of any Subordinated
Debt (or a trustee or other representative on their behalf) that would be
adverse in any material respect to any Loan Party or the Lenders, or require the
payment of a consent fee; or (c) designate any Indebtedness (other than
obligations of the Loan Parties pursuant to the Loan Documents) as “Designated
Senior Debt” (or any other defined term having a similar purpose) for the
purposes of any document governing any Subordinated Debt.

8.10. Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Subsidiary Guarantor) unless such transaction is
(a) otherwise permitted under this Agreement, (b) in the ordinary course of
business of the relevant Group Member and (c) upon fair and reasonable terms no
less favorable to the relevant Group Member, than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate;
provided that the foregoing restriction shall not apply to (x) reasonable and
customary fees paid to members of the board of directors of the Borrower and its
Subsidiaries and (y) compensation arrangements for officers and other employees
of the Borrower and its Subsidiaries entered into in the ordinary course of
business.

8.11. Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member, except to
the extent the aggregate book value of all such properties that are subject to
such transactions does not exceed $175,000,000 so long as the provisions of
Section 4.2(b) are complied with in respect to the Net Cash Proceeds from any
such sale and leaseback transaction.

 

66



--------------------------------------------------------------------------------

8.12. Hedge Agreements. Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Capital Stock)
and (b) Hedge Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary.

8.13. Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end
on a day other than December 31 or change the Borrower’s method of determining
fiscal quarters.

8.14. Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits, limits or imposes any condition upon the ability
of any Group Member to create, incur, assume or suffer to exist any Lien upon
any of its property or revenues, whether now owned or hereafter acquired, other
than (a) this Agreement and the other Loan Documents, (b) any agreements
governing any purchase money Liens, Capital Lease Obligations or other secured
Indebtedness otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby),
(c) binding agreements providing for the sale of property within 45 days of the
attachment of such restriction which are otherwise permitted hereby (in which
case, any prohibition or limitation shall only be effective against the property
to be sold, directly or indirectly, thereby), (d) restrictions by reason of
customary provisions restricting Liens, assignments, subletting, or other
transfers contained in joint venture agreements, leases, licenses, and similar
agreements entered into in the ordinary course of business (in which case, any
prohibition or limitation shall only be effective against the property and
rights subject to such agreements) consistent with past practice and
(e) customary restrictions imposed in documentation governing Subordinated Debt.

8.15. Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents; (ii) any restrictions with respect to a Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Subsidiary,
(iii) any restrictions by reason of customary provisions in joint venture
agreements, leases, licenses and similar agreements entered into in the ordinary
course of business consistent with past practice, (iv) any restrictions imposed
by agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby) or (v) any customary
restrictions existing in documentation governing Subordinated Debt.

8.16. Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related thereto.

8.17. Leases. Enter into any material lease with respect to real property unless
the Board of Directors or a Responsible Officer of the Borrower has determined
that the economic and other terms of such lease would result in positive cash
flow to the Borrower and its Subsidiaries.

 

67



--------------------------------------------------------------------------------

8.18. Financing Obligations. Permit the aggregate amount of Financing
Obligations of the Borrower and its Subsidiaries incurred or created after the
date hereof to exceed, at any one time outstanding, $10,000,000.

SECTION 9. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other written statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) (i) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 7.4(a) (with respect to the
Borrower only), Section 7.7(a) or Section 8 of this Agreement or Sections 5.5
and 5.7(b) of the Guarantee and Collateral Agreement or (ii) an “Event of
Default” under and as defined in any Mortgage shall have occurred and be
continuing; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

(e) any Group Member (i) defaults in making any payment of any principal of any
Indebtedness (including any Guarantee Obligation, but excluding the Loans) on
the scheduled or original due date with respect thereto; or (ii) defaults in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) defaults in the observance or performance
beyond any applicable grace period of any other agreement or condition relating
to any such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist
beyond any applicable grace period, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $10,000,000; or

 

68



--------------------------------------------------------------------------------

(f) (i) any Material Group Member shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Material Group Member
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against any Material Group Member any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days; or
(iii) there shall be commenced against any Material Group Member any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within
60 days from the entry thereof; or (iv) any Material Group Member shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) any Material Group Member shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or

(g) (i) the Borrower shall engage in a non-exempt Prohibited Transaction; (ii) a
Reportable Event shall occur with respect to any Plan; (iii) a failure to
satisfy the minimum funding standards (within the meaning of Sections 412 or 430
of the Code or Section 302 of ERISA), whether or not waived, shall exist with
respect to any Plan or a filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (iv) a failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any Plan,
or a failure by Borrower or any Commonly Controlled Entity to make a required
contribution to a Multiemployer Plan; (v) the incurrence by Borrower or any
Commonly Controlled Entity of liability under Title IV of ERISA with respect to
the termination of any Plan, including but not limited to the imposition of any
Lien in favor of the PBGC or any Plan; (vi) the determination that any Plan is
in “at risk” status within the meaning of Section 430 of the Code or Section 303
of ERISA; (vii) the receipt by Borrower or any Commonly Controlled Entity of any
notice from the PBGC or a plan administrator relating to an intention to
terminate any Plan or to appoint a trustee to administer any Plan under
Section 4042 of ERISA; (viii) a trustee shall be appointed by a United States
district court to administer any Plan; (ix) the incurrence by Borrower or any
Commonly Controlled Entity of any liability with respect to the withdrawal or
partial withdrawal from a Plan or Multiemployer Plan; (x) the receipt by
Borrower or any Commonly Controlled Entity of any notice, or sending by Borrower
or any Commonly Controlled Entity of any notice to any Multiemployer Plan,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is Insolvent, in Reorganization, or in “endangered” or
“critical” status within the meaning of Section 432 of the Code or Section 305
of ERISA; or (xi) any other event or condition shall occur or exist with respect
to a Plan or Multiemployer Plan; and in each case in clauses (i) through
(xi) above, such event or condition, together with all other such events or
conditions, if any, could, in the sole judgment of the Required Lenders,
reasonably be expected to have a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Material Group
Member involving in the aggregate a liability (to the extent not paid or covered
by insurance as to which the relevant insurance company has acknowledged
coverage) of $10,000,000 or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within 30 days
from the entry thereof; or

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

 

69



--------------------------------------------------------------------------------

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or

(k) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than forty
percent (40%) of the outstanding common stock of the Borrower; (ii) the board of
directors of the Borrower shall cease to consist of a majority of Continuing
Directors; or (iii) a Specified Change of Control shall occur; or

(l) any Subordinated Debt in an aggregate principal amount greater than
$10,000,000 or guarantees thereof shall cease, for any reason, to be validly
subordinated to the Obligations or the obligations of the Subsidiary Guarantors
under the Guarantee and Collateral Agreement, as the case may be, or any Loan
Party or any Affiliate of any Loan Party shall so assert on reasonable grounds;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C Obligations
(to the extent not cash collateralized), other than any L/C Obligation arising
solely from a Letter of Credit for which an Application has been submitted and
is pending, but which has not been issued, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) shall immediately become due and payable, and (B) if such
event is any other Event of Default, either or both of the following actions may
be taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Commitments to be terminated
forthwith, whereupon the Commitments shall immediately terminate; and (ii) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents
(including all amounts of L/C Obligations (to the extent not cash
collateralized), other than any L/C Obligation arising solely from a Letter of
Credit for which an Application has been submitted and is pending, but which has
not been issued, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder) to be
due and payable forthwith, whereupon the same shall immediately become due and
payable. With respect to all Letters of Credit with respect to which presentment
for honor shall not have occurred at the time of an acceleration pursuant to
this paragraph, the Borrower shall at such time deposit in a cash collateral
account opened by the Administrative Agent an amount equal to 105% of the
aggregate then undrawn and unexpired amount of such Letters of Credit. Amounts
held in such cash collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other obligations of
the Borrower hereunder and under the other Loan Documents and any Specified
Hedge Agreements and Specified Cash Management Agreements. After all such
Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
hereunder and under the other Loan Documents and any Specified Hedge Agreements
and Specified Cash Management Agreements shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto). Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.

 

70



--------------------------------------------------------------------------------

SECTION 10. THE AGENTS

10.1. Appointment. Each Lender hereby irrevocably designates and appoints each
Agent as the agent of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes such Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.

10.2. Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys in-fact selected by it with reasonable care.

10.3. Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

10.4. Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex, teletype or e-mail
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by such Agent.
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. Each Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Agents shall in all cases be fully protected in acting,

 

71



--------------------------------------------------------------------------------

or in refraining from acting, under this Agreement and the other Loan Documents
in accordance with a request of the Required Lenders (or, if so specified by
this Agreement, all Lenders), and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders and all future
holders of the Loans.

10.5. Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a Lender, the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

10.6. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

10.7. Indemnification. The Lenders agree to indemnify each Agent and its
officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”) in its capacity as such (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective Aggregate Exposure Percentages
in effect on the date on which indemnification is sought under this Section (or,
if indemnification is sought after the date upon which the Commitments shall
have terminated and the Loans shall have been paid in full, ratably in
accordance with such Aggregate Exposure Percentages immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection

 

72



--------------------------------------------------------------------------------

with any of the foregoing; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent Indemnitee’s gross negligence or willful
misconduct. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.

10.8. Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

10.9. Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 20 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 20 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall assume and perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 10 and of
Section 11.5 shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.

10.10. Agents Generally. Except as expressly set forth herein, no Agent shall
have any duties or responsibilities hereunder in its capacity as such.

10.11. The Lead Arrangers, Syndication Agent and Documentation Agent. None of
the Lead Arrangers, the Syndication Agent or the Documentation Agent, in their
capacities as such, shall have any duties or responsibilities, or incur any
liability, under this Agreement and other Loan Documents.

SECTION 11. MISCELLANEOUS

11.1. Amendments and Waivers. This Agreement, any other Loan Document, or any
terms hereof or thereof may not be amended, supplemented or modified except in
accordance with the provisions of this Section 11.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of

 

73



--------------------------------------------------------------------------------

the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive the
principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest or fee payable hereunder (except
(x) in connection with the waiver of applicability of any post-default increase
in interest rates, which waiver shall be effective with the consent of the
Majority Facility Lenders of each adversely affected Facility) and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment (other than in accordance with Section 3.13), in each case
without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 11.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release all or substantially all of the Subsidiary Guarantors from
their obligations under the Guarantee and Collateral Agreement, in each case
without the written consent of all Lenders; (iv) amend, modify or waive any
condition precedent to any extension of credit under the Revolving Facility set
forth in Section 6.2 (including in connection with any waiver of an existing
Default or Event of Default) without the written consent of the Majority
Facility Lenders with respect to the Revolving Facility; (v) amend, modify or
waive any provision of Section 4.8 without the written consent of the Majority
Facility Lenders in respect of each Facility adversely affected thereby;
(vi) amend, modify or waive any provision which disproportionately (when
compared to the effect of such amendment, modification or waiver on any other
Facility) and adversely affects any Facility without the written consent of the
Majority Facility Lenders with respect to such Facility; (vii) reduce the amount
of Net Cash Proceeds or Excess Cash Flow required to be applied to prepay Loans
under this Agreement without the written consent of the Majority Facility
Lenders with respect to each Facility; (viii) reduce the percentage specified in
the definition of Majority Facility Lenders with respect to any Facility without
the written consent of all Lenders under such Facility; (ix) amend, modify or
waive any provision of Section 10 or any other provision of any Loan Document
that affects the Agents without the written consent of each Agent adversely
affected thereby; (x) amend, modify or waive any provision of Sections 3.5 to
3.12 without the written consent of the Issuing Lender; or (xi) amend, modify or
waive any Loan Document so as to alter the ratable treatment of the Borrower
Hedge Agreement Obligations, the Borrower Cash Management Agreement Obligations
and the Borrower Credit Agreement Obligations (each as defined in the Guarantee
and Collateral Agreement) in a manner adverse to any Qualified Counterparty with
Obligations then outstanding without the written consent of any such Qualified
Counterparty. Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Agents and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Extensions of Credit and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Majority
Facility Lenders.

 

74



--------------------------------------------------------------------------------

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all outstanding Initial Term Loans
(“Refinanced Term Loans”) with a replacement term loan tranche hereunder
(“Replacement Term Loans”), provided that (a) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loans, (b) the Applicable Margin for such Replacement Term
Loans shall not be higher than the Applicable Margin for such Refinanced Term
Loans, (c) the weighted average life to maturity of such Replacement Term Loans
shall not be shorter than the weighted average life to maturity of such
Refinanced Term Loans at the time of such refinancing and (d) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or not materially more favorable to the Lenders providing such Replacement Term
Loans than, those applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of the Term Loans in effect immediately prior to
such refinancing.

Notwithstanding anything to the contrary herein, the provisions of Section 4.17
may not be amended, modified or waived without the written consent of the
Administrative Agent, the Issuing Lender and the Required Lenders. Further,
notwithstanding the foregoing (but in accordance with Section 4.17(b)), no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder.

If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders (including all Lenders under a
single Facility), the consent of the Required Lenders (or Majority Facility
Lenders, as the case may be) is obtained, but the consent of other Lenders whose
consent is required is not obtained (any such Lender whose consent is not
obtained being referred to as a “Non-Consenting Lender”), then, so long as the
Administrative Agent is not a Non-Consenting Lender, the Administrative Agent or
a Person reasonably acceptable to the Administrative Agent shall have the right
to purchase from such Non-Consenting Lenders, and such Non-Consenting Lenders
agree that they shall, upon the Administrative Agent’s request, sell and assign
to the Administrative Agent or such Person, all of the Initial Term Loans and/or
Incremental Term Loans of such Non-Consenting Lenders for an amount equal to the
principal balance of all Initial Term Loans and/or Incremental Term Loans held
by such Non-Consenting Lenders and all accrued interest and fees with respect
thereto through the date of sale, such purchase and sale to be consummated
pursuant to an executed Assignment and Assumption. In addition to the foregoing,
the Borrower may replace any Non-Consenting Lender pursuant to Section 4.13.

11.2. Notices and Communications. All notices, requests and demands to or upon
the respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower and the Agents, and
as set forth in an administrative questionnaire delivered to the Administrative
Agent in the case of the Lenders and the Issuing Lender, or to such other
address as may be hereafter notified by the respective parties hereto:

 

The Borrower:

  

Carmike Cinemas, Inc.

1301 First Avenue

Columbus, Georgia 31901

     Attention:    Chief Financial Officer      Telecopy:    (706) 324-0470     
Telephone:    (706) 576-3415  

 

75



--------------------------------------------------------------------------------

The Administrative Agent:

  

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

1111 Fannin, 10th Floor

Houston, Texas 77002

     Attention:    Sophia Basraoui      Telecopy:    (713) 750-2878     
Telephone:    (713) 750-3609      with a copy to:         JPMorgan Chase Bank,
N.A.      270 Park Avenue      New York, New York 10017      Attention:   
John G. Kowalczuk      Telecopy:    (212) 270-5127      Telephone:    (212)
270-6782  

provided that any notice, request or demand to or upon any Agent, the Issuing
Lender or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

11.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

11.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

11.5. Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
each Agent for all its reasonable out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection

 

76



--------------------------------------------------------------------------------

herewith or therewith, and the consummation of the transactions contemplated
hereby and thereby, including the reasonable fees and disbursements of counsel
to such Agent and filing and recording fees and expenses, with statements with
respect to the foregoing to be submitted to the Borrower prior to the Closing
Date (in the case of amounts to be paid on the Closing Date) and from time to
time thereafter on a quarterly basis or such other periodic basis as such Agent
shall deem appropriate, (b) to pay or reimburse each Lender and Agent for all
its costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Lender
and of counsel to such Agent (including all such amounts incurred in any
bankruptcy or other insolvency proceeding), (c) to pay, indemnify, and hold each
Lender and Agent harmless from, any and all recording and filing fees and any
and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender and Agent and their respective
officers, directors, employees, affiliates, agents, advisors, attorneys and
controlling persons (each, an “Indemnitee”) harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents (regardless of
whether any Loan Party is or is not a party to any such actions or suits) and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of any Group Member or
any of the Properties and the reasonable fees and expenses of legal counsel in
connection with claims, actions or proceedings by any Indemnitee against any
Loan Party under any Loan Document (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided, that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 11.5 shall be payable not later than 10 days after written
demand therefor. Statements payable by the Borrower pursuant to this
Section 11.5 shall be submitted to Chief Financial Officer (Telephone No.
(706) 576-3415) (Telecopy No. (706) 324-0470), at the address of the Borrower
set forth in Section 11.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section 11.5 shall survive the termination of this
Agreement and repayment of the Loans and all other amounts payable hereunder.

11.6. Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

 

77



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default has occurred and is continuing, any
other Person; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for any assignment of Term Loans to a Lender, an
affiliate of a Lender or an Approved Fund; and

(C) in the case of any assignment of a Revolving Commitment, the Issuing Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$2,500,000 (or, in the case of the Initial Term Facility or the Other Term
Facility, $1,000,000) unless each of the Borrower and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 11.6, the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (i) a Lender, (ii) an affiliate of a Lender or (iii) an entity or an
affiliate of an entity that administers or manages a Lender.

 

78



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 4.9,
4.10, 4.11 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, absent written notice to the contrary demonstrating manifest error.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 11.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.9, 4.10 and 4.11 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.7(b) as though it were a Lender, provided such
Participant shall be subject to Section 11.7(a) as though it were a Lender.

 

79



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 4.9 or 4.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 4.10 unless such Participant complies with
Section 4.10(d).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 11.6(b). Each of the Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

(g) Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register.”) The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purpose of this Agreement notwithstanding any notice to
the contrary.

11.7. Adjustments; Set-off. (a) Except to the extent that this Agreement, any
other Loan Document or court order expressly provides for payments to be
allocated to a particular Lender or to the Lenders under a particular Facility,
if any Lender (a “Benefitted Lender”) shall receive any payment of all or part
of the Obligations owing to it (other than in connection with an assignment made
pursuant to Section 11.6),or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 9(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

 

80



--------------------------------------------------------------------------------

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, upon the occurrence and during the continuation of
any Event of Default, and without any further notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any Obligations becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such Obligation any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of the Borrower, as the
case may be. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

11.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by e-mail
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

11.9. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.10. Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Agents and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

11.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

11.12. Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

81



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 11.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

11.13. Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) no Agent or Lender has any fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Agents and Lenders, on one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

11.14. Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Secured Party, for itself and
behalf of each of its Affiliates that may hereafter become a Secured Party
(without requirement of notice to or consent of any Secured Party except as
expressly required by Section 11.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 11.1
or (ii) under the circumstances described in paragraph (b) below.

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Hedge Agreements) shall have been paid in full, the Commitments have been
terminated, no Letters of Credit shall be outstanding or any outstanding Letters
of Credit shall have been cash collateralized or otherwise secured by a
collateral arrangement reasonably satisfactory to the Issuing Lender, and each
Specified Hedge Agreement and Specified Cash Management Agreement of any
Qualified Counterparty at such time shall have been paid in full or secured by a
collateral arrangement satisfactory to such Qualified Counterparty as determined
in its sole discretion, the Collateral shall be released from the Liens created
by the Security Documents, and the Security Documents and all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent and each Loan Party under the Security Documents shall terminate, all
without delivery of any instrument or performance of any act by any Person.

 

82



--------------------------------------------------------------------------------

11.15. Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party, any Agent or any
Lender pursuant to or in connection this Agreement that is designated by the
provider thereof as confidential; provided that nothing herein shall prevent any
Agent or any Lender from disclosing any such information (a) to any Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Hedge Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates who are advised by the Agent or Lender as to the confidential nature
of such information, (d) upon the request or demand of any Governmental
Authority, (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(f) if requested or required to do so in connection with any litigation or
similar proceeding, (g) that has been publicly disclosed (other than as a result
of a breach of confidentiality known by the Agent or Lender to have occurred),
(h) to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender, (i) in connection with the exercise of any
remedy hereunder or under any other Loan Document or (j) if agreed by the
Borrower in its sole discretion, to any other Person.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Agents pursuant to, or in the course of administering, this
Agreement or the other Loan Documents will be syndicate-level information, which
may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities.
Accordingly, each Lender represents to the Borrower and the Agents that it has
identified in its administrative questionnaire a credit contact who may receive
information that may contain material non-public information in accordance with
its compliance procedures and applicable law, including Federal and state
securities laws.

11.16. WAIVERS OF JURY TRIAL. THE BORROWER, THE AGENTS AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

11.17. USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

 

83



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

CARMIKE CINEMAS, INC. By:   /s/ Richard B. Hare   Name:   Richard B. Hare  
Title:   Senior Vice President – Finance, Treasurer and Chief Financial Officer

 

[Signature Page to the Credit Agreement for Carmike Cinemas, Inc.]



--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC., as Joint Lead Arranger and Joint Bookrunner By:  
/s/ Jacob Steinberg   Name:   Jacob Steinberg   Title:   Executive Director

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By:   /s/
John G. Kowalczuk   Name:   John G. Kowalczuk   Title:   Executive Director

 

[Signature Page to the Credit Agreement for Carmike Cinemas, Inc.]



--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS INC., as Joint Lead Arranger and Joint Bookrunner By:  
/s/ Stuart G. Dickson   Name:   Stuart G. Dickson   Title:   Managing Director

 

CITIBANK, N.A., as Syndication Agent and as a Lender By:   /s/ Laura Neenan  
Name:   Laura Neenan   Title:  

Vice President

 

[Signature Page to the Credit Agreement for Carmike Cinemas, Inc.]



--------------------------------------------------------------------------------

MACQUARIE CAPITAL (USA) INC., as Documentation Agent By:   /s/ James Wilson  
Name:   James Wilson   Title:   Senior Managing Director

 

By:   /s/ T. Morgan Edwards II   Name:   T. Morgan Edwards II  

Title:

  Managing Director

 

MACQUARIE BANK LIMITED, as a Lender By:   /s/ Andrew Dainton   Name:   Andrew
Dainton   Title:   Associate Director

 

By:   /s/ Phil Castro   Name:   Phil Castro   Title:   Division Director

 

[Signature Page to the Credit Agreement for Carmike Cinemas, Inc.]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ASSUMPTION

Reference is made to the Credit Agreement, dated as of January 27, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CARMIKE CINEMAS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement (the “Lenders”), J.P. MORGAN
SECURITIES INC. and CITIGROUP GLOBAL MARKETS INC., as joint lead arrangers and
joint bookrunners (in such capacity, the “Lead Arrangers”), MACQUARIE CAPITAL
(USA) INC., as documentation agent (in such capacity, the “Documentation
Agent”), CITIBANK, N.A., as syndication agent (in such capacity, the
“Syndication Agent”) and JPMORGAN CHASE BANK, N.A., as administrative agent (in
such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to those credit facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto (individually, an “Assigned
Facility”; collectively, the “Assigned Facilities”), in a principal amount for
each Assigned Facility as set forth on Schedule 1 hereto.

2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Subsidiaries or any other
obligor or the performance or observance by the Borrower, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto; and (c) attaches any Notes held
by it evidencing the Assigned Facilities and (i) requests that the
Administrative Agent, upon request by the Assignee, exchange the attached Notes
for a new Note or Notes payable to the Assignee and (ii) if the Assignor has
retained any interest in the Assigned Facility, requests that the Administrative
Agent exchange the attached Notes for a new Note or Notes payable to the
Assignor, in each case in amounts which reflect the assignment being made hereby
(and after giving effect to any other assignments which have become effective on
the Effective Date).

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 5.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption; (c) agrees that it will,
independently and without reliance upon the Assignor,

 

2



--------------------------------------------------------------------------------

the Agents or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Agents to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement,
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto as are delegated to the Agents by the terms thereof, together
with such powers as are incidental thereto; and (e) agrees that it will be bound
by the provisions of the Credit Agreement and will perform in accordance with
its terms all the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender including, if it is organized under
the laws of a jurisdiction outside the United States, its obligations pursuant
to Section 4.10 of the Credit Agreement.

4. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Assumption, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date.

6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Assumption,
have the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof and (b) the Assignor
shall, to the extent provided in this Assignment and Assumption, relinquish its
rights and be released from its obligations under the Credit Agreement.

This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

3



--------------------------------------------------------------------------------

Schedule 1

to Assignment and Assumption

Name of Assignor:                                              

Name of Assignee:                                              

Effective Date of Assignment:                          , 20__

 

Credit

Facility Assigned

   Principal
Amount Assigned    Commitment Percentage Assigned1   __________    $_______   
___._______ % 

 

[NAME OF ASSIGNEE]   [NAME OF ASSIGNOR] By:          By:        Name:        
Name:     Title:         Title:  

 

Accepted:   [Consented To: JPMORGAN CHASE BANK, N.A.., as Administrative Agent  
CARMIKE CINEMAS, INC.,2 as Borrower By:          By:        Name:         Name:
    Title:         Title:  

 

  JPMORGAN CHASE BANK, N.A.., as Administrative Agent       By:               
Name:             Title:]  

 

1

Calculate the Commitment Percentage that is assigned to at least 15 decimal
places and show as a percentage of the aggregate commitments of all Lenders.

 

2

If the Borrower’s consent is required.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered to you [pursuant to Section 7.2(b) of
the Credit Agreement][in connection with the consummation of a Permitted
Acquisition under the Credit Agreement], dated as of January 27, 2010, as
amended, supplemented or otherwise modified from time to time (the “Credit
Agreement”), among CARMIKE CINEMAS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), J.P. MORGAN SECURITIES INC. and
CITIGROUP GLOBAL MARKETS INC., as joint lead arrangers and joint bookrunners (in
such capacity, the “Lead Arrangers”), MACQUARIE CAPITAL (USA) INC., as
documentation agent (in such capacity, the “Documentation Agent”), CITIBANK,
N.A., as syndication agent (in such capacity, the “Syndication Agent”) and
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

1. I am the duly elected, qualified and acting [Chief Financial
Officer][Controller] of the Borrower.

2. I have reviewed and am familiar with the contents of this Certificate.

3. I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower and its consolidated
Subsidiaries during the accounting period covered by the financial statements
attached hereto as Attachment 1 (the “Financial Statements”). Such review did
not disclose the existence during or at the end of the accounting period covered
by the Financial Statements, and I have no knowledge of the existence, as of the
date of this Certificate, of any condition or event which constitutes a Default
or Event of Default [, except as set forth below].

4. Attached hereto as Attachment 2 are the computations showing [pro forma]
compliance by the Group Members with the covenants set forth in Section 8.1 of
the Credit Agreement.

IN WITNESS WHEREOF, I execute this Certificate this              day of
            , 20__.

 

CARMIKE CINEMAS, INC. By:        Name:     Title:  



--------------------------------------------------------------------------------

Attachment 1

to

Exhibit B

[Financial Statements]



--------------------------------------------------------------------------------

Attachment 2

to

Exhibit B

The information described herein is as of                          , 20__, and
pertains to the period from                          , 20__, to
                         , 20__.

[Set forth Covenant Calculations]

[Set forth information and calculations for determining Applicable Margin for
Revolving Loans]



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF EXEMPTION CERTIFICATE

Reference is made to the Credit Agreement, dated as of January 27, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CARMIKE CINEMAS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement (the “Lenders”), J.P. MORGAN
SECURITIES INC. and CITIGROUP GLOBAL MARKETS INC., as joint lead arrangers and
joint bookrunners (in such capacity, the “Lead Arrangers”), MACQUARIE CAPITAL
(USA) INC., as documentation agent (in such capacity, the “Documentation
Agent”), CITIBANK, N.A., as syndication agent (in such capacity, the
“Syndication Agent”) and JPMORGAN CHASE BANK, N.A., as administrative agent (in
such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

                                              (the “Non-U.S. Lender”) is
providing this certificate pursuant to subsection 4.10(d) of the Credit
Agreement. The Non-U.S. Lender hereby represents and warrants that:

1. The Non-U.S. Lender is the sole record and beneficial owner of the Loans or
the obligations evidenced by Note(s) in respect of which it is providing this
certificate.

2. The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Non-U.S. Lender further represents and warrants that:

(a) the Non-U.S. Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction; and

(b) the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements;

3. The Non-U.S. Lender is not a 10-percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code; and

4. The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF NON-U.S. LENDER] By:       Name:     Title:  

Date:                             



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF CLOSING CERTIFICATE

Pursuant to Section 6.1(h) of the Credit Agreement dated as of January 27, 2010
(the “Credit Agreement”; terms defined therein being used herein as therein
defined), among CARMIKE CINEMAS, INC., a Delaware corporation (the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties to the Credit Agreement (the “Lenders”), J.P. MORGAN SECURITIES INC. and
CITIGROUP GLOBAL MARKETS INC., as joint lead arrangers and joint bookrunners (in
such capacity, the “Lead Arrangers”), MACQUARIE CAPITAL (USA) INC., as
documentation agent (in such capacity, the “Documentation Agent”), CITIBANK,
N.A., as syndication agent (in such capacity, the “Syndication Agent”) and
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), the undersigned [INSERT TITLE OF OFFICER] of [INSERT
NAME OF COMPANY] (the “Company”) hereby certifies as follows:

1. The representations and warranties of the Company set forth in each of the
Loan Documents to which it is a party or which are contained in any certificate
furnished by or on behalf of the Company pursuant to any of the Loan Documents
to which it is a party are true and correct in all material respects on and as
of the date hereof with the same effect as if made on the date hereof, except
for representations and warranties expressly stated to relate to a specific
earlier date, in which case such representations and warranties were true and
correct in all material respects as of such earlier date.

2. [    ] is the duly elected and qualified Corporate Secretary of the Company
and the signature set forth for such officer below is such officer’s true and
genuine signature.

3. No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to the Loans to be made on the date hereof.
[Borrower only]

4. The conditions precedent set forth in Section 6.1 of the Credit Agreement
were satisfied as of the Closing Date. [Borrower only]

The undersigned Corporate Secretary of the Company certifies as follows:

1. There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Company, nor has any other event occurred
adversely affecting or threatening the continued corporate existence of the
Company.

2. The Company is a corporation [or insert appropriate organizational structure]
duly [incorporated] [formed], validly existing and in good standing under the
laws of the jurisdiction of its organization.

3. Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors [or insert appropriate Board structure] of the
Company on [    ]; such resolutions have not in any way been amended, modified,
revoked or rescinded, have been in full force and effect since their adoption to
and including the date hereof and are now in full force and effect and are the
only corporate proceedings of the Company now in force relating to or affecting
the matters referred to therein.

4. Attached hereto as Annex 2 is a true and complete copy of the By-Laws [or
insert appropriate organizational document] of the Company as in effect on the
date hereof.



--------------------------------------------------------------------------------

5. Attached hereto as Annex 3 is a true and complete copy of the Certificate of
Incorporation [or insert appropriate formation document] of the Company as in
effect on the date hereof, and such certificate has not been amended, repealed,
modified or restated.

6. The following persons are now duly elected and qualified officers of the
Company holding the offices indicated next to their respective names below, and
the signatures appearing opposite their respective names below are the true and
genuine signatures of such officers, and each of such officers is duly
authorized to execute and deliver on behalf of the Company each of the Loan
Documents to which it is a party and any certificate or other document to be
delivered by the Company pursuant to the Loan Documents to which it is a party:

 

Name

  

Office

  

Signature

         

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.

 

            Name:       Name:     Title:       Title:  

Date:         , 20__

 

2



--------------------------------------------------------------------------------

ANNEX 1

[Board Resolutions]



--------------------------------------------------------------------------------

ANNEX 2

[By-Laws]



--------------------------------------------------------------------------------

ANNEX 3

[Certificate of Incorporation]



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

EXTENSION NOTICE

[Date]

 

To:   Lenders under the Credit Agreement referred to below

 

From:   JPMorgan Chase Bank, N.A., as Administrative Agent

 

Re:   Extension of Maturity Date

Reference is made to the Credit Agreement, dated as of January 27, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CARMIKE CINEMAS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement (the “Lenders”), J.P. MORGAN
SECURITIES INC. and CITIGROUP GLOBAL MARKETS INC., as joint lead arrangers and
joint bookrunners (in such capacity, the “Lead Arrangers”), MACQUARIE CAPITAL
(USA) INC., as documentation agent (in such capacity, the “Documentation
Agent”), CITIBANK, N.A., as syndication agent (in such capacity, the
“Syndication Agent”) and JPMORGAN CHASE BANK, N.A., as administrative agent (in
such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

Attached herewith please find a request from the Borrower to extend the current
Revolving Termination Date to             , 20     in accordance with
Section 3.13(a) of the Credit Agreement.

In accordance with Section 3.13(a) of the Credit Agreement, please return a
notice to the Borrower and the Administrative Agent, in the form of Attachment 1
attached hereto, indicating whether you consent to such extension. Your response
is due by             , 20__.

IF YOU DO NOT RETURN A NOTICE BY             , 20__, YOU WILL BE DEEMED TO HAVE
NOT CONSENTED TO THE EXTENSION REQUEST.



--------------------------------------------------------------------------------

Attachment 1 to

EXHIBIT H

[Date]

Carmike Cinemas, Inc.

1301 First Avenue

Columbus, Georgia 31901

Attention: Chief Financial Officer

JPMorgan Chase Bank, N.A.,

as Administrative Agent

270 Park Avenue

New York, New York 10017

Attention: John Kowalczuk

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of January 27, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CARMIKE CINEMAS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement (the “Lenders”), J.P. MORGAN
SECURITIES INC. and CITIGROUP GLOBAL MARKETS INC., as joint lead arrangers and
joint bookrunners (in such capacity, the “Lead Arrangers”), MACQUARIE CAPITAL
(USA) INC., as documentation agent (in such capacity, the “Documentation
Agent”), CITIBANK, N.A., as syndication agent (in such capacity, the
“Syndication Agent”) and JPMORGAN CHASE BANK, N.A., as administrative agent (in
such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

The undersigned acknowledges the Borrower’s request to extend the current
Revolving Termination Date to             , 20     pursuant to Section 3.13(a)
of the Credit Agreement. The undersigned hereby (check one below):

 

¨ CONSENTS TO SUCH EXTENSION.

 

¨ DOES NOT CONSENT TO SUCH EXTENSION.

 

Very truly yours, [NAME OF LENDER] By:        Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF

ASSUMPTION AGREEMENT

[Date]

Carmike Cinemas, Inc.

1301 First Avenue

Columbus, Georgia 31901

Attention: Chief Financial Officer

JPMorgan Chase Bank, N.A.,

as Administrative Agent

270 Park Avenue

New York, New York 10017

Attention: John Kowalczuk

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of January 27, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CARMIKE CINEMAS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement (the “Lenders”), J.P. MORGAN
SECURITIES INC. and CITIGROUP GLOBAL MARKETS INC., as joint lead arrangers and
joint bookrunners (in such capacity, the “Lead Arrangers”), MACQUARIE CAPITAL
(USA) INC., as documentation agent (in such capacity, the “Documentation
Agent”), CITIBANK, N.A., as syndication agent (in such capacity, the
“Syndication Agent”) and JPMORGAN CHASE BANK, N.A., as administrative agent (in
such capacity, the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

The undersigned proposes to become an Assuming Lender pursuant to
Section 3.13(c) of the Credit Agreement and, in that connection, hereby agrees
that it shall become a Lender for purposes of the Credit Agreement on [insert
applicable Extension Date] and that its Revolving Commitment shall as of such
date be $            .

The undersigned (the “Assuming Lender”) (a) represents and warrants that it is
legally authorized to enter into this Assumption Agreement; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements delivered pursuant to Section 5.1 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assumption Agreement; (c) agrees that
it will, independently and without reliance upon the Agents or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (d) appoints and authorizes the
Agents to take such action as agent on its behalf and to exercise such powers
and discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Agents by the terms thereof, together with such



--------------------------------------------------------------------------------

powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligations pursuant to Section 4.10
of the Credit Agreement.

The effective date for this Assumption Agreement shall be [insert applicable
Extension Date] (the “Effective Date”). Upon delivery of this Assumption
Agreement to the Borrower and the Administrative Agent and acceptance and
recording of this Assumption Agreement by the Administrative Agent, as of the
Effective Date, the Assuming Lender shall be a party to the Credit Agreement and
have the rights and obligations of a Lender thereunder. From and after the
Effective Date, the Administrative Agent shall make all payments under the
Credit Agreement in respect of the interest assumed hereby (including, without
limitation, all payments of principal, interest, fees and other amounts) to the
Assuming Lender.

This Assumption Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Assumption Agreement by facsimile or electronic transmission shall be
effective as delivery of a manually executed counterpart of this Assumption
Agreement.

This Assumption Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

Very truly yours, [NAME OF ASSUMING LENDER] By:        Name:   Title:

 

Above Acknowledged and Agreed to: CARMIKE CINEMAS, INC. By:        Name:  
Title: By:        Name:   Title:



--------------------------------------------------------------------------------

Accepted this              day of             ,

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:        Name:   Title:



--------------------------------------------------------------------------------

Annex A

PRICING GRID

 

Pricing Level

   Applicable Margin
for Eurodollar Loans     Applicable Margin for
Base Rate Loans     Commitment Fee  

I

   4.00 %    3.00 %    0.75 % 

II

   3.75 %    2.75 %    0.625 % 

III

   3.50 %    2.50 %    0.50 % 

The Applicable Margin shall be adjusted on each Adjustment Date (as defined
below) based on changes in the Consolidated Leverage Ratio, with such
adjustments to become effective on the date (the “Adjustment Date”) that is
three Business Days after the date on which the relevant financial statements
are delivered to the Lenders pursuant to Section 7.1 and to remain in effect
until the next adjustment to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified in Section 7.1, then, until the date that is three Business Days after
the date on which such financial statements are delivered, the highest rate set
forth in each column of the Pricing Grid shall apply. On each Adjustment Date,
the Applicable Margin shall be adjusted to be equal to the Applicable Margin
opposite the Pricing Level determined to exist on such Adjustment Date from the
financial statements relating to such Adjustment Date.

As used herein, the following rules shall govern the determination of Pricing
Levels on each Adjustment Date:

“Pricing Level I” shall exist on an Adjustment Date if the Consolidated Leverage
Ratio for the relevant period is greater than or equal to 3.50 to 1.00.

“Pricing Level II” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 3.50 to 1.00 but greater
than or equal to 3.00 to 1.00.

“Pricing Level III” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 3.00 to 1.00.



--------------------------------------------------------------------------------

Schedule 1.1A

COMMITMENTS

 

NAME OF LENDER

   REVOLVING COMMITMENT

JPMORGAN CHASE BANK, N.A.

   $ 10,000,000

CITIBANK, N.A.

   $ 10,000,000

MACQUARIE BANK LIMITED

   $ 10,000,000

NAME OF LENDER

   INITIAL TERM COMMITMENT

JPMORGAN CHASE BANK, N.A.

   $ 265,000,000



--------------------------------------------------------------------------------

Schedule 1.1B - Mortgaged Properties

 

CCI:

   Carmike Cinemas, Inc. ETI:    Eastwynn Theatres, Inc. GKC DE:    GKC
Theatres, Inc. GKC IN:    GKC Indiana Theatres, Inc. GKC MI:    GKC Michigan
Theatres, Inc.

 

No.

 

Theatre
Name

  

Property
Address

  

City

  

County

  

State

  

Owner or
Lessee

  Carmike 10    3443 Lorna Ridge Road    Birmingham    Jefferson    AL    CCI  
Carmike 10    1359 Old Monrovia Road    Huntsville    Madison    AL    CCI  
Century 8    607 Fourteenth Street, NE.    Decatur    Morgan    AL    CCI  
Wynnsong 10    3975 Eastern Blvd.    Montgomery    Montgomery    AL    CCI  
Carmike 5    2485 W. 29th Street    Greeley    Weld    CO    CCI   Carmike 10   
4049 W. 23rd    Panama City    Bay    FL    CCI   Plaza 8    North Tennessee St
1129    Cartersville    Bartow    GA    CCI   Capri 2    Village Plaza Highway
129 South    Fitzgerald    Ben Hill    GA    CCI   Battlefield 10    532
Battlefield    Fort Oglethorpe    Catoosa    GA    CCI   Carmike 10    511
Stephenson Ave.    Savannah    Chatham    GA    CCI   Wynnsong 11    1150
Shawnee St.    Savannah    Chatham    GA    CCI   Riverstone 15    5 Reinhardt
College Pkwy    Canton    Cherokee    GA    CCI   Carmike 10    87 Newnan
Station Rd.    Newnan    Coweta    GA    CCI   Wynnsong 16    2823 Nottingham
Way    Albany    Dougherty    GA    ETI



--------------------------------------------------------------------------------

No.

 

Theatre
Name

  

Property
Address

  

City

  

County

  

State

  

Owner or
Lessee

  Martin 3    222 Wallace C. Bryan Pkwy.    Calhoun    Gordon    GA    CCI  
Berry Building    303 13th Street    Columbus    Muscogee    GA    CCI   Carmike
7    5301 Sidney Simons Blvd.    Columbus    Muscogee    GA    CCI   Carmike Plz
   1301 1st Ave    Columbus    Muscogee    GA    CCI   Hollywood Connection   
1683 Whittlesey Road    Columbus    Muscogee    GA    CCI   Cobblestone 9   
8501 Hickman Rd. (Des Moines)    Urbandale    Polk    IA    CCI   Carmike 7   
4031 Poleline    Chubbuck    Bannock    ID    CCI   Beverly    910 Meijer Rd   
Champaign    Champaign    IL    GKC DE   Market Square    2160 Sycamore Road   
DeKalb    DeKalb    IL    GKC DE   Orpheum    515 West Gore Rd   
Morris-Saratoga Township    Grundy    IL    GKC DE   Lincoln    215 S. Kickapoo
St.    Lincoln    Logan    IL    GKC DE   University    1002-10 S. Main St.   
Normal    McLean    IL    GKC DE   Palace 10    415 Detroit Dr.    Bloomington
   McLean    IL    GKC DE   Sauk/Valley 8    4110 E. 30th St.    Sterling   
Whiteside    IL    GKC DE   Concord    Concord Mall Outlet #1 3701 S. Main St.
   Concord Township    Elkhart    IN    GKC IN   Encore    2701 Cassopolis St   
Osolo Township    Elkhart    IN    GKC IN   Capri    205 Dry Branch Creek Dr.   
Crawford    Montgomery    IN    GKC IN   Seth Child 12    2610 Farm Bureau Rd.
   Manhattan    Riley    KS    CCI   Carmike 10    3151 Mapleleaf Dr.   
Lexington    Fayette    KY    CCI   North Shore 6    160 Northshore Boulevard   
Slidell    Saint Tammany    LA    CCI



--------------------------------------------------------------------------------

No.

 

Theatre
Name

  

Property
Address

  

City

  

County

  

State

  

Owner or
Lessee

  Royal Knight    101 S. 2nd Ave    Alpena    Alpena    MI    GKC MI   State   
206 N. 2nd. Ave.    Alpena    Alpena    MI    GKC MI   Plaza    1700 N. Wisner
   Jackson    Jackson    MI    GKC MI   Delft    130 W. Main    Marquette   
Marquette    MI    GKC MI - 60% AND GKC DE
- 40%   Lyric    204 James Street S.    Ludington    Mason    MI    GKC MI   Big
Rapids    213 S. Michigan Ave.    Big Rapids    Mecosta    MI    GKC DE   Cinema
3    1 N. German Street    New Ulm    Brown    MN    CCI   Carmike 7    2255
Overland Ave.    Billings    Yellowstone    MT    CCI   Cinema 4    414 S.
Lafayette St.    Shelby    Cleveland    NC    CCI   Cinema 6    500 McCotter
Blvd.    Havelock    Craven    NC    CCI   Gateway 4    1203 Free Nancy Rd.   
Statesville    Iredell    NC    CCI   Cinema 8    1700 N. Aspen Street   
Lincolnton    Lincoln    NC    CCI   Cinema    140 West Main Street   
Williamston    Martin    NC    CCI   Carmike 7    1038 Henderson Drive   
Jacksonville    Onslow    NC    CCI   Carmike 12    1685 East Fire Tower Rd   
Greenville    Pitt    NC    CCI   Blue Ridge 14    600 Blueridge Road    Raleigh
   Wake    NC    CCI   Berkeley 4    3101 Cashwell Drive    Goldsboro    Wayne
   NC    CCI   Lake 3    25 Fourth Street S    Devils Lake    Ramsey    ND   
CCI   Cinema 2    418 West Main    Artesia    Eddy    NM    CCI   Carmike 12   
906 Interstate Drive    Findlay    Hancock    OH    ETI



--------------------------------------------------------------------------------

No.

 

Theatre
Name

  

Property
Address

  

City

  

County

  

State

  

Owner or
Lessee

  Carmike 12    Circle Blvd & Highway 99    Corvallis    Benton    OR    CCI  
James Island 8    1743 Central Park Rd.    Charleston    Charleston    SC    CCI
  Cinema 2    118 West Carolina    Hartsville    Darlington    SC    CCI  
Cinema 7    2150 Cherry Road    Rock Hill    York    SC    CCI   Carmike 7   
230 Knollwood Drive    Rapid City    Pennington    SD    CCI   Bell Forge 10   
5400 Bell Forge LN East (Nashville)    Antioch    Davidson    TN    CCI  
Bellevue 8    120 Belle Forest Circle    Nashville    Davidson    TN    CCI  
Wynnsong 10    721 Myatt Drive (Madison)    Nashville    Davidson    TN    CCI  
Wynnsong 10    2210 Gunbarrel Rd    Chattanooga    Hamilton    TN    CCI   Plaza
2    1436 Decatur Pike; Athens Shopping Center    Athens    McMinn    TN    CCI
  Carmike 12    1181 S. Jefferson    Cookeville    Putnam    TN    CCI   Pines 1
   320 4th Street    Silsbee    Hardin    TX    CCI   Carmike 14    7415 S.
Broadway    Tyler    Smith    TX    CCI   Carmike 12    1600 West Fox Park Dr.
(Salt Lake City)    West Jordan    Salt Lake    UT    CCI   Hollywood Connection
15    3231 South Decker Lake Dr.    West Valley City    Salt Lake    UT    CCI  
Carmike 10    1100 Alverser Dr. (Richmond, VA)    Midlothian    Chesterfield   
VA    CCI   Valley 8    1700 Apperson Drive    Salem    Salem    VA    CCI  
Harbor Theatres    3857 W. US 10    Ludington    Mason    MI    GKC MI   Carmike
10    4494 Electric Rd., SW    Roanoake    Roanoake    VA    ETI   Wynnsong 16
   2111 East University Drive    Auburn    Lee    AL    ETI



--------------------------------------------------------------------------------

Schedule 5.4 - Consents, Authorizations, Filings and Notices

Landlord consents as described in Section 7.10.



--------------------------------------------------------------------------------

Schedule 5.15 - Subsidiaries

 

Entity

  

State of

Incorporation/Organization

  

Ownership

Military Services, Inc.    Delaware    100% owned by Borrower Eastwynn Theatres,
Inc.    Alabama    100% owned by Borrower George G. Kerasotes Corporation   
Delaware    100% owned by Borrower GKC Michigan Theatres, Inc.    Delaware   
100% owned by George G. Kerasotes Corporation GKC Theatres, Inc.    Delaware   
100% owned by George G. Kerasotes Corporation GKC Indiana Theatres, Inc.   
Indiana    100% owned by George G. Kerasotes Corporation

CARMIKE CINEMAS STOCK PLANS

Restricted stock awarded and stock options granted pursuant to the Carmike
Cinemas, Inc. 2002 Stock Plan (1,000,000 shares of Carmike Cinemas stock
authorized), 2002 Non-Employee Directors Long-Term Stock Incentive Plan (75,000
shares of Carmike stock authorized), 2002 Employee and Consultant Long-Term
Stock Incentive Plan (500,000 shares of Carmike stock authorized), and 2004
Incentive Stock Plan (1,130,000 shares of Carmike stock authorized).

As of 12/31/09, the following shares and options had been awarded and granted:

(1) 1,277,500 shares of restricted stock had been awarded, of which amount
(x) 1,040,610 shares had been issued/sold, (y) 179,500 shares remained unvested,
and (z) 57,390 shares had been forfeited (net of 22,130 shares that had
previously been forfeited or were unearned, but had been subsequently reissued).

(2) Options for 1,030,000 shares had been granted, of which amount (x) 80,000
had been exercised or settled, (y) 740,000 remained outstanding, and (z) 210,000
had expired or been forfeited.

 

12



--------------------------------------------------------------------------------

Schedule 5.19(a) - UCC Filing Jurisdictions

See Schedule 3 of the Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

Schedule 5.19(b)(i) - Mortgage Filing Jurisdictions

see counties and parishes described in Schedule 1.1B



--------------------------------------------------------------------------------

Schedule 5.19(b)(ii) - Real Property

FEE INTERESTS

 

CCI:

   Carmike Cinemas, Inc. ETI:    Eastwynn Theatres, Inc. GKC DE:    GKC
Theatres, Inc. GKC IN:    GKC Indiana Theatres, Inc. GKC MI:    GKC Michigan
Theatres, Inc.

 

Theatre Name

  

Property Address

  

City

  

County

  

State

  

Owner

Carmike 10    3443 Lorna Ridge Road    Birmingham    Jefferson    AL    CCI
Carmike 10    1359 Old Monrovia Road    Huntsville    Madison    AL    CCI
Century 8    607 Fourteenth Street, NE.    Decatur    Morgan    AL    CCI
Wynnsong 10    3975 Eastern Blvd.    Montgomery    Montgomery    AL    CCI
Carmike 5    2485 W. 29th Street    Greeley    Weld    CO    CCI Carmike 10   
4049 W. 23rd    Panama City    Bay    FL    CCI Plaza 8    North Tennessee St
1129    Cartersville    Bartow    GA    CCI Capri 2    Village Plaza Highway 129
South    Fitzgerald    Ben Hill    GA    CCI Battlefield 10    532 Battlefield
   Fort Oglethorpe    Catoosa    GA    CCI Carmike 10    511 Stephenson Ave.   
Savannah    Chatham    GA    CCI Wynnsong 11    1150 Shawnee St.    Savannah   
Chatham    GA    CCI Riverstone 15    5 Reinhardt College Pkwy    Canton   
Cherokee    GA    CCI Carmike 10    87 Newnan Station Rd.    Newnan    Coweta   
GA    CCI Wynnsong 16    2823 Nottingham Way    Albany    Dougherty    GA    ETI
Martin 3    222 Wallace C. Bryan Pkwy.    Calhoun    Gordon    GA    CCI



--------------------------------------------------------------------------------

Berry Building    303 13th Street    Columbus    Muscogee    GA    CCI Carmike 7
   5301 Sidney Simons Blvd.    Columbus    Muscogee    GA    CCI Carmike Plz   
1301 1st Ave    Columbus    Muscogee    GA    CCI Hollywood Connection    1683
Whittlesey Road    Columbus    Muscogee    GA    CCI Cobblestone 9    8501
Hickman Rd. (Des Moines)    Urbandale    Polk    IA    CCI Carmike 7    4031
Poleline    Chubbuck    Bannock    ID    CCI Beverly    910 Meijer Rd   
Champaign    Champaign    IL    GKC DE Market Square    2160 Sycamore Road   
DeKalb    DeKalb    IL    GKC DE Orpheum    515 West Gore Rd    Morris-Saratoga
Township    Grundy    IL    GKC DE Lincoln    215 S. Kickapoo St.    Lincoln   
Logan    IL    GKC DE University    1002-10 S. Main St.    Normal    McLean   
IL    GKC DE Palace 10    415 Detroit Dr.    Bloomington    McLean    IL    GKC
DE Sauk/Valley 8    4110 E. 30th St.    Sterling    Whiteside    IL    GKC DE
Concord    Concord Mall Outlet #1 3701 S. Main St.    Concord Township   
Elkhart    IN    GKC IN Encore    2701 Cassopolis St    Osolo Township   
Elkhart    IN    GKC IN Capri    205 Dry Branch Creek Dr.    Crawford   
Montgomery    IN    GKC IN Seth Child 12    2610 Farm Bureau Rd.    Manhattan   
Riley    KS    CCI Carmike 10    3151 Mapleleaf Dr.    Lexington    Fayette   
KY    CCI North Shore 6    160 Northshore Boulevard    Slidell    Saint Tammany
   LA    CCI Royal Knight    101 S. 2nd Ave.    Alpena    Alpena    MI    GKC MI
State    206 N. 2nd avenue    Alpena    Alpena    MI    GKC MI Plaza    1700 N.
Wisner    Jackson    Jackson    MI    GKC MI Delft    130 W. Main    Marquette
   Marquette    MI    GKC MI - 60% AND GKC DE - 40%



--------------------------------------------------------------------------------

Lyric    204 James Street S.    Ludington    Mason    MI    GKC MI Big Rapids   
213 S. Michigan Ave.    Big Rapids    Mecosta    MI    GKC DE Cinema 3    1 N.
German Street    New Ulm    Brown    MN    CCI Carmike 7    2255 Overland Ave.
   Billings    Yellowstone    MT    CCI Cinema 4    414 S. Lafayette St.   
Shelby    Cleveland    NC    CCI Cinema 6    500 McCotter Blvd.    Havelock   
Craven    NC    CCI Gateway 4    1203 Free Nancy Rd.    Statesville    Iredell
   NC    CCI Cinema 8    1700 N. Aspen Street    Lincolnton    Lincoln    NC   
CCI Cinema    140 West Main Street    Williamston    Martin    NC    CCI Carmike
7    1038 Henderson Drive    Jacksonville    Onslow    NC    CCI Carmike 12   
1685 East Fire Tower Rd    Greenville    Pitt    NC    CCI Blue Ridge 14    600
Blueridge Road    Raleigh    Wake    NC    CCI Berkeley 4    3101 Cashwell Drive
   Goldsboro    Wayne    NC    CCI Lake 3    25 Fourth Street S    Devils Lake
   Ramsey    ND    CCI Cinema 2    418 West Main    Artesia    Eddy    NM    CCI
Carmike 12    906 Interstate Drive    Findlay    Hancock    OH    ETI Carmike 12
   Circle Blvd & Highway 99    Corvallis    Benton    OR    CCI James Island 8
   1743 Central Park Rd.    Charleston    Charleston    SC    CCI Cinema 2   
118 West Carolina    Hartsville    Darlington    SC    CCI Cinema 7    2150
Cherry Road    Rock Hill    York    SC    CCI Carmike 7    230 Knollwood Drive
   Rapid City    Pennington    SD    CCI Bell Forge 10    5400 Bell Forge LN
East (Nashville)    Antioch    Davidson    TN    CCI Bellevue 8    120 Belle
Forest Circle    Nashville    Davidson    TN    CCI Wynnsong 10    721 Myatt
Drive (Madison)    Nashville    Davidson    TN    CCI Wynnsong 10    2210
Gunbarrel Rd    Chattanooga    Hamilton    TN    CCI Plaza 2    1436 Decatur
Pike; Athens Shopping Center    Athens    McMinn    TN    CCI



--------------------------------------------------------------------------------

Carmike 12    1181 S. Jefferson    Cookeville    Putnam    TN    CCI Pines 1   
320 4th Street    Silsbee    Hardin    TX    CCI Carmike 14    7415 S. Broadway
   Tyler    Smith    TX    CCI Carmike 12    1600 West Fox Park Dr. (Salt Lake
City)    West Jordan    Salt Lake    UT    CCI Hollywood Connection 15    3231
South Decker Lake Dr.    West Valley City    Salt Lake    UT    CCI Carmike 10
   1100 Alverser Dr. (Richmond, VA)    Midlothian    Chesterfield    VA    CCI
Valley 8    1700 Apperson Drive    Salem    Salem    VA    CCI Harbor Theatres
   3857 W. US 10    Ludington    Mason    MI    GKC MI

LEASEHOLD INTERESTS

 

Theatre #

  

Name

  

Lessee

  

City

  

State

071144    Wynnsong 16    ETI    Auburn    AL 071170    Carmike 10    ETI   
Cullman    AL 071399    Wynnsong 16    ETI    Mobile    AL 071389    Carmike 14
   ETI    Mobile    AL 070042    Seatshop Warehouse    ETI    Phenix City    AL
071837    Martin 3    ETI    Talladega    AL 071176    Carmike 12    ETI   
Dothan    AL 071496    Promenade 12    ETI    Prattville    AL 071155    Summit
16    ETI    Birmingham    AL 071241    Regency Square 12    ETI    Florence   
AL 071431    Eastdale 8    ETI    Montgomery    AL 157701    Carmike 14    ETI
   Fort Smith    AR 077030    Harrison 8    ETI    Harrison    AR 077017   
Pines Mall 8    ETI    Pine Bluff    AR 077034    Oaks 7    ETI    Batesville   
AR 077004    Village 5    ETI    Mountain Home    AR 077032    Sugar Creek 10   
ETI    Bella Vista    AR 077023    Cinema 6    ETI    Conway    AR 077026   
Central City 10    ETI    Hot Springs    AR 078852    Carmike 10    CCI   
Colorado Springs    CO 078840    Carmike 7    CCI    Grand Junction    CO 078854
   Chapel Hills 10 - 15    CCI    Colorado Springs    CO 078858    Carmike 10   
CCI    Fort Collins    CO 078854    Chapel Hills 9    CCI    Colorado Springs   
CO 078841    Chief Plaza 4    CCI    Steamboat Springs    CO



--------------------------------------------------------------------------------

075678    Carmike 14    ETI    Dover    DE 073227    Royal Palm 20    ETI   
Bradenton    FL 073066    Carmike 10    ETI    Pensacola    FL 073242    Palm 3
   ETI    Lakeland    FL 073238    Amelia Island 7    ETI    Fernandina Beach   
FL 073254    Lakeshore 8    ETI    Sebring    FL 073456    Fleming Island 12   
ETI    Fleming Island    FL 073045    Panama City 4    ETI    Panama City    FL
070921    Tifton 6    ETI    Tifton    GA 070300    Peachtree 8    ETI   
Columbus    GA 070407    Conyers Crossroads 16    ETI    Conyers    GA 070136   
Cinema 2    ETI    Americus    GA 070310    Carmike 15    ETI    Columbus    GA
070445    Carmike 12    ETI    Dalton    GA 070534    Carmike 8    ETI    Dublin
   GA 070910    Carmike 12    ETI    Statesboro    GA 070045    Carmike 8    ETI
   Albany    GA 070174    Carmike 12    ETI    Athens    GA 070831    Carmike 6
   ETI    Milledgeville    GA 070901    Carmike 12    ETI    Snellville    GA
070750    Carmike 10    ETI    La Grange    GA 408328    Wynnsong 12    ETI   
Cedar Rapids    IA 408367    Wynnsong 16 (Family Car Lease)    ETI    Johnston
   IA 408355    Southridge 12    ETI    Des Moines    IA 408397    Southern
Hills 12    ETI    Sioux City    IA 408210    Pine Ridge 10    CCI    Chubbuck
   ID 560217    Hickory Point 12    GKC DE    Decatur    IL 560253    Sunnyland
10    GKC DE    Washington    IL 560245    Parkway 8    GKC De    Bloomington   
IL 560264    Peru 8    GKC DE    Peru    IL 075543    Carmike 20    CCI    Fort
Wayne    IN 074138    Martin 5    ETI    Hopkinsville    KY 074243    Cinema 4
   ETI    Maysville    KY 074089    Cinema 4    ETI    Harlan (Grays Knob)    KY
074245    Cinema 4    ETI    Middlesboro    KY 540115    Lakeview 10    GKC MI
   Battle Creek    MI 540166    Royal 10    GKC MI    Marquette    MI 540175   
Birchwood 10    GKC MI    Port Huron    MI 540180    Fashion Square 10    GKC MI
   Saginaw    MI 540181    Varsity 10    GKC MI    Sault Saint Marie    MI
540188    Grand Traverse 9    GKC MI    Traverse City    MI 540189    Horizon 10
   GKC MI    Traverse City    MI 408700    Carmike 15    CCI    Apple Valley   
MN 408740    Wynnsong 15    CCI    Mounds View    MN 408432    Oakdale 20    CCI
   Oakdale    MN 408425    Cinema 4    CCI    Mankato    MN 078141    Kandi 6   
CCI    Willmar    MN 077038    Carmike 10    CCI    Warrensburg    MO 408173   
Carmike 10 (Family Car Lease)    CCI    Missoula    MT 408118    Wynnsong 10   
CCI    Billings    MT 408180    Village 6 (parking lot)    CCI    Missoula    MT



--------------------------------------------------------------------------------

408180    Village 6    CCI    Missoula    MT 408140    Plaza 6    CCI    Butte
   MT 408113    Shiloh Crossing 14    CCI    Billings    MT 408143    Carmike 10
   CCI    Great Falls    MT 076070    Wynnsong 15    ETI    Durham    NC 076120
   Wilson Mall 10    ETI    Wilson    NC 076089    Carmike 18    ETI   
Greensboro    NC 076291    Carmike 14    ETI    Hickory    NC 076132    Park
Place 16    ETI    Morrisville    NC 076334    Carmike 16    ETI    Wilmington
   NC 076299    Carmike 16    ETI    Jacksonville    NC 216470    Cinema 8   
ETI    Lexington    NC 216440    Carmike 12    ETI    Fayetteville    NC 216490
   Cinema 3    ETI    Morehead City    NC 196180    Carmike 15 (Family Car
Lease)    ETI    Raleigh    NC 206670    Cinema 7    ETI    Washington    NC
216420    Cinema 4    ETI    Carolina Beach    NC 076028    Carmike 10    ETI   
Asheville    NC 306438    Wynnsong 7    ETI    Fayetteville    NC 216443   
Marketfair 15    ETI    Fayetteville    NC 076039    Carmike 8    ETI    High
Point    NC 206695    Westgate 2    ETI    Lenoir    NC 306519    Carmike 10   
ETI    Shelby    NC 076367    Carmike 10    ETI    Winston-Salem    NC 076378   
Wynnsong 12    ETI    Winston-Salem    NC 408565    Cinema South 5 (8-12)    CCI
   Minot    ND 078114    Carmike 10    CCI    Grand Forks    ND 078107   
Carmike 8    CCI    Bismarck    ND 408560    Cinema 3    CCI    Dickinson    ND
077068    Monument Mall 6    CCI    Scottsbluff    NE 077057    Carmike 6    CCI
   North Platte    NE 077068    Blackout Arcade    CCI    Scottsbluff    NE
075623    Carmike 8    ETI    Allegany    NY 075913    Mall 6    ETI   
Ashtabula    OH 075911    Mall 11    ETI    Saint Clairsville    OH 075915   
Plaza 8    ETI    Sandusky    OH 075903    Findlay 6    ETI    Findlay    OH
075917    Cinema 6    ETI    Steubenville    OH 159624    Carmike 6    ETI   
Muskogee    OK 159577    Carmike 8    ETI    Lawton    OK 159105    Carmike 8   
ETI    Ardmore    OK 159665    North Park 4    ETI    Ponca City    OK 159863   
Carmike 10    ETI    Stillwater    OK 159343    Carmike 6    ETI    Duncan    OK
075830    Carmike 16    ETI    Allentown    PA 075802    Park Hills 7    ETI   
Altoona    PA 075720    Wynnsong 12    ETI    Delmont    PA 075817    Cinemas 4
   ETI    Uniontown (Connellsville)    PA 075849    Carmike 15    ETI   
Greensburg    PA 075867    Galleria 6    ETI    Pittsburgh (Mount Lebanon)    PA



--------------------------------------------------------------------------------

075770    Maxi Saver 12    ETI    Pittsburgh (West Miffin)    PA 075800   
Carmike 8    ETI    Altoona    PA 075804    Cinema 7    ETI    Chambersburg   
PA 075808    Cinemas 5    ETI    Dubois    PA 075810    Cinemas 4    ETI   
Indiana    PA 075830    Carmike 16    CCI    Allentown    PA 075865    Carmike
10    ETI    Pittsburgh    PA 075869    Southland 9    ETI    Pittsburgh
(Pleasant Hills)    PA 075881    Cinema 6    ETI    State College    PA 075815
   Carmike 6    ETI    Uniontown (Connellsville)    PA 075750    Coventry 8   
ETI    Pottstown    PA 075760    Wyomissing 8    ETI    Wyomissing (Reading)   
PA 077423    Carmike 14    ETI    Columbia    SC 077430    Wynnsong 10    ETI   
Columbia    SC 077678    Carmike 7    ETI    Spartanburg    SC 077689   
Wynnsong 7    ETI    Spartanburg    SC 077624    Camelot 4    ETI    Orangeburg
   SC 267880    Carmike 12    ETI    Myrtle Beach    SC 267855    Broadway 16   
ETI    Myrtle Beach    SC 408567    Carmike 7    CCI    Sioux Falls    SD 078151
   Midco 9    CCI    Aberdeen    SD 198995    Rushmore 7    CCI    Rapid City   
SD 077070    Yankton Mall 5    CCI    Yankton    SD 072397    Capri 2    ETI   
Greenville    TN 072367    Thoroughbred 20    ETI    Franklin (Cool Springs)   
TN 072185    Majestic 12    ETI    Chattanooga    TN 072430    Carmike 14    ETI
   Johnson City    TN 072469    Movies 2    ETI    La Follete    TN 072200   
Northgate 14    ETI    Chattanooga (Hixson)    TN 072465    Movies 7    ETI   
Knoxville    TN 072956    Oneida 3    ETI    Oneida    TN 072322    Carmike 9   
ETI    Dyersburg    TN 072466    Wynnsong 16    ETI    Knoxville    TN 302483   
Foothills 12    ETI    Maryville    TN 072257    Cinema 5    ETI    Clarksville
   TN 072260    Carmike 12    ETI    Morristown    TN 072634    Hickory Hollow 8
   ETI    Nashville (Antioch)    TN 072793    Rivergate 8    ETI    Nashville
(Goodlettsville)    TN 078680    Carmike 10    ETI    Longview    TX 078585   
Carmike 20    ETI    Edinburg    TX 078587    Carmike 16    ETI    El Paso    TX
078827    Sikes 10    ETI    Wichita Falls    TX 078766    Carmike 6    ETI   
Nacogdoches    TX 078512    Park Central 6    ETI    Abilene    TX 078725   
Mall 9    ETI    Lufkin    TX 078958    Wynnsong 12    CCI    Provo    UT



--------------------------------------------------------------------------------

075244    Carmike 10    ETI    Roanoke    VA 075402    Apple Blossom 6    ETI   
Winchester    VA 075406    Cinemas 6    ETI (subtenant of Giant Food Stores,
LLC)    Winchester    VA 075023    Carmike 6    ETI    Charlottesville    VA
275410    Carmike 8    ETI    Lynchburg    VA 408583    Carmike 20    CCI   
Kennewick    WA 540190    Pine Tree 9    GKC MI    Marinette    WI 408615   
Oakwood 12    ETI    Eau Claire    WI 408630    Valley Square 6    ETI   
Lacrosse    WI 075503    Cinemas 8    ETI    Bluefield    WV 075523    Mall 12
   ETI    Morgantown    WV 078924    Cole Square 3    CCI    Cheyenne    WY
078921    Frontier 6    CCI    Cheyenne    WY



--------------------------------------------------------------------------------

Schedule 8.2(d) - Existing Indebtedness

 

1. Approximately $31,400,000 aggregate amount of capitalized lease obligations
of Borrower and certain of its Subsidiaries for certain leasehold interests as
of December 31, 2009.



--------------------------------------------------------------------------------

Schedule 8.3 (f) - Liens

Carmike Cinemas, Inc.

 

Secured Party/Amended or
Assigned Name

  

Jurisdiction - Filing Office

   Type of
Filing    File Number    File Date   

Collateral
Description/
Comments

Dell Financial Services   

re

Delaware Secretary of State

   UCC-1    20070574342    2/13/07    equipment lease Dell Financial Services   
Delaware Secretary of State    UCC-1    20073802955    10/9/07   
equipment lease. CIT Technology    Delaware - Secretary of State    UCC-1   
20074549274    12/3/07    specific equipment



--------------------------------------------------------------------------------

8.3(l) Existing Investments

1. 50% undivided interest in (a) the Hornbeck Theatre in Shawnee, Pottawatomie
County, OK, (b) the Cinema Centre Theatres in Pottawatomie County, OK, (c) the
leasehold interest in the premises known as space 1218 at the Shawnee Mall in
Shawnee Pottawatomie County, OK and (d) all of the personal property, equipment,
furnishing, carpets, drapes and all other furniture, fixtures and personal
property located in the foregoing.

2. Capital Stock as described in clause (ii) in the proviso in the definition of
“Pledged Stock” as set forth in the Guarantee and Collateral Agreement.